














Execution Copy


MEMBERSHIP INTEREST PURCHASE AGREEMENT




BY AND AMONG




SHILOH DIE CAST LLC, as Buyer,


AND


ALL OF THE EQUITY OWNERS OF ALBANY-CHICAGO COMPANY LLC, as the Sellers










DATED AS OF DECEMBER 28, 2012


9308172    58


9308172    ii
EXHIBITS


Exhibit A    Calculation of Net Working Capital
Exhibit B    Estimated Purchase Price Calculation
Exhibit C    Closing Statement
Exhibit D    Estimated Closing Balance Sheet
Exhibit E    Allocation of Purchase Price


SCHEDULES


Schedule 1.01            Sellers; Pro Rata Share
Schedule 2.03(c)(ii)        Transaction Expenses
Schedule 2.03(d)        Debt
Schedule 3.01            Subsidiaries; Foreign Qualification
Schedule 3.02            Capitalization
Schedule 3.03            No Conflict; Required Filings and Consents
Schedule 3.05            Undisclosed Liabilities
Schedule 3.06            Compliance; Permits
Schedule 3.07            Absence of Certain Changes or Events
Schedule 3.08            Litigation and Proceedings
Schedule 3.9            Real Property
Schedule 3.10            Material Contracts
Schedule 3.11            Employee Benefit Plans




--------------------------------------------------------------------------------




Schedule 3.12            Title to Assets; Sufficiency of Assets
Schedule 3.13            Compliance with Environmental Laws
Schedule 3.14            Taxes
Schedule 3.15            Insurance
Schedule 3.16            Related Party Transactions
Schedule 3.17            Labor and Employee Matters
Schedule 3.18            Inventory
Schedule 3.19            Brokers
Schedule 3.20            Intellectual Property
Schedule 3.21            Major Customers and Suppliers
Schedule 3.22            Accounts Receivable
Schedule 3.23            Bank Accounts
Schedule 3.24            Accounting Records
Schedule 3.25            Software
Schedule 3.26            Tooling
Schedule 3.27            Warranty
Schedule 3.28            Work In Progress
Schedule 7.06(b)        Customer Tooling Deposits
9308172    59
MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (the "Agreement"), dated effective
as of December 28, 2012, is by and among Shiloh Die Cast LLC, an Ohio limited
liability company ("Buyer"), and Michael W. Altschaefl, Jay S. Jensen, MWA
Investments, Inc., Altschaefl 2008 Irrevocable Trust, Mary K. Altschaefl and
Michael T. Pepke (each a "Seller" and collectively, "Sellers"). Certain
capitalized terms used herein but not otherwise defined shall have the meanings
set forth in Section 1.01.
RECITALS
A.    Sellers are the owners (beneficially and of record) of all of the issued
and outstanding limited liability company membership interests in Albany-Chicago
Company LLC, a Wisconsin limited liability company (the "Company"), in the
amounts and percentages set forth on Schedule 1.01 hereto.
B.    The Company is engaged in the business of producing engineered high
pressure aluminum die cast and machined parts for the motor vehicle industry
(the "Business").
C.    Sellers desire to sell to Buyer and Buyer desires to purchase from Sellers
all of the issued and outstanding limited liability company membership interests
and/or units of the Company which are owned (beneficially and of record) by
Sellers (the "Units"), and whether voting, non-voting or otherwise, on the terms
and conditions set forth in this Agreement.
AGREEMENTS
In consideration of the foregoing recitals and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the Parties hereby agree as follows:
1.
Defined Terms; Construction.

.Defined Terms. In addition to the terms defined elsewhere in this Agreement,
the following terms have the following meanings:




--------------------------------------------------------------------------------




"2013 ZF/Chrysler Sales" has the meaning given such term in Section 7.06.
"Affiliate" shall mean a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first mentioned Person; including any partnership or joint venture in which such
Person (either alone, or through or together with any other Subsidiaries) has,
directly or indirectly, an equity interest of 20% or more. For purposes of this
definition, "control" (including the terms "controlled by" and "under common
control with") shall mean the possession, directly or indirectly, by contract,
or as officer, trustee or executor, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of equity interests or as trustee or executor, by contract or credit
arrangement or otherwise.
"Business" has the meaning given such term in Recital B.
"Business Day" shall mean any day other than a day on which banks in Wisconsin
are required or authorized to be closed.
"Cash and Cash Equivalents" shall mean the sum of the fair market value of all
cash and cash equivalents (including marketable securities, foreign exchange
contracts, short term investments, time deposits and cash held in escrow and
security deposits) of the Company as of immediately prior to the Closing, plus
all deposited but uncleared bank deposits (to the extent not included as a
receivable in the calculation of the Final Closing Net Working Capital), and
less the face amount of any checks of the Company outstanding as of the Closing
(to the extent not included as a payable or accrued liability in the calculation
of the Final Closing Net Working Capital), and excluding all customer, vendor or
lease deposits.
"CERCLA" shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.
"Chrysler Equipment" has the meaning given such term in Section 7.06.
"Claim" shall mean any claim (including any product liability, malpractice or
errors or omission claim), demand, cause of action, investigation, inquiry,
suit, action, notice of violation or legal, administrative, arbitrative or other
proceeding.
"Closing" has the meaning given such term in Section 2.02.
"Closing Balance Sheet" has the meaning given such term in Section 2.04(b)(i).
"Closing Date" has the meaning given such term in Section 2.02.
"Closing Statement" has the meaning given such term in Section 2.03(c)(iii).
"Code" shall mean the Internal Revenue Code of 1986, as amended, and the
regulations, rulings, and forms issued thereunder.
"Company Ancillary Documents" means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by the
Company or the Sellers in connection with the transactions contemplated hereby.
"Company Material Adverse Effect" means any change, event, development or
occurrence, individually or with all other changes, events, developments or
occurrences, that has or is reasonably likely to (a) have a material adverse
effect on the business, assets, results of operations, or financial condition of




--------------------------------------------------------------------------------




the Company, taken as a whole, or (b) prevent or materially delay consummation
of the purchase and sale contemplated hereby or otherwise prevent the Sellers
from performing their obligations under this Agreement in any material respect;
provided, however, none of the changes, events, developments or occurrences
arising out of, resulting from or attributable to the following shall be taken
into account in determining whether there has been a Company Material Adverse
Effect: (i) changes in conditions in the United States or the capital or
financial markets or the world economy generally and which changes do not have a
disproportionately adverse effect on the Company, taken as a whole, and its
business relative to its industry peers; (ii) changes in general legal,
regulatory, political, economic or business conditions or changes in GAAP that,
in each case, do not have a disproportionate impact on the Company, taken as a
whole, relative to its industry peers; (iii) acts of God or any hostilities,
acts of war, sabotage, terrorism or military actions, or any escalation or
worsening of any such hostilities (provided that the Company's business is not
disproportionately affected as compared to other participants in the same
industry); (iv) any failure to meet internal or published projections, estimates
or forecasts of revenues, earnings or other measures of financial or operating
performance for any period (provided that the exceptions in this clause (iv) are
strictly limited to any such failure in and of itself and shall not prevent or
otherwise affect a determination that any fact, circumstance, development,
condition, event, change, effect or occurrence underlying such failure otherwise
has resulted in, or contributed to, a Company Material Adverse Effect); and (v)
the announcement, execution, performance or consummation of this Agreement or
the transactions contemplated by this Agreement.
"Contract" shall mean any loan or credit agreement, debenture, note, bond,
mortgage, indenture, deed of trust, lease, license, contract, commitment,
undertaking, obligation, or other instrument or agreement or any other legally
binding obligation of a Person.
"Damages" means any damage, loss, Liability, assessment, levy, fine, charge,
Claim, demand, action, suit, proceeding, payment, judgment, settlement, penalty,
cost or expense, including reasonable expenses of investigation and reasonable
and documented attorneys' fees and expenses in connection therewith.
"Debt" shall mean the aggregate amount of all funded indebtedness of the
Company, including lines of credit, term notes, equipment loans, senior,
secured, subordinate, or unsecured loans, and/or notes, current and long-term
portions of bank debt, deferred compensation, retention and/or change-of-control
bonus obligations (to the extent not paid prior to Closing), swap agreements
(including all breakage charges related thereto), mortgages, Affiliate loans,
all guarantees of other Persons, member loans and other related party
obligations, capital lease payments, and any other secured or unsecured
indebtedness, and all prepayment penalties related thereto. "Debt" includes any
and all amounts necessary to retire such indebtedness, including principal or
scheduled payments, accrued interest or finance charges, breakage fees, and
other fees, penalties or payments necessary to retire the indebtedness at
Closing, but does not include any liabilities to the extent included in the
calculation of the Final Closing Net Working Capital.
"Disclosure Schedule" has the meaning given such term in Section 11.01.
"Effective Time" has the meaning given such term in Section 2.02.
"Employee Benefit Plan" shall mean any Pension Plan, Welfare Plan or Fringe
Benefit Plan, whether written or oral and whether qualified or non-qualified.
"Employment Laws" means all Laws in effect at or prior to Closing relating to
employees and independent contractors, and their employment, or rendition of
services, including but not limited to health, labor, labor/management
relations, occupational health and safety, pay equity, equal opportunity,




--------------------------------------------------------------------------------




discrimination, immigration, employment standards, benefits, workers'
compensation, wages, hours, collective bargaining and the payment of social
security and similar Taxes.
"Encumbrance" shall mean any Claim, condition, equitable interest, lien,
security interest, option, right of first refusal, restrictions, easement,
mortgage, charge, indenture, deed of trust, right of way, restriction on the use
of real property, encroachment, security agreement or any other encumbrance on
the use of real or personal property.
"Environmental Claims" means any complaint, summons, citation, notice,
directive, Order, ruling, Claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter or other communication from any
Governmental Authority or any third party involving actual, potential or alleged
violations of or Liability under Environmental Laws or Releases of Hazardous
Materials or Hazardous Substances, and any information request from a
Governmental Authority issued pursuant to any Environmental Law.
"Environmental Laws" shall mean all applicable federal, state and local laws,
rules, regulations, codes and ordinances, and binding determinations, orders,
permits, licenses, injunctions, writs, decrees or rulings of any Governmental
Authority, relative to or that govern or purport to govern air quality, soil
quality, water quality, sub-slab and indoor contaminant air vapors, wetlands,
natural resources, solid waste, hazardous waste, hazardous or toxic substances,
pollution or the protection of employee health and safety, public health, human
health or the environment, including, but not limited to, CERCLA, the Hazardous
Materials Transportation Act (49 U.S.C. § 1801), the Federal Water Pollution
Control Act (33 U.S.C. § 1251, et seq.), the Safe Drinking Water Act (42 U.S.C.
§ 300f, et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901,
et seq.) ("RCRA"), the Clean Air Act (42 U.S.C. § 7401, et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601, et seq.), any rule or regulation
promulgated by the United States Occupational Safety and Health Administration,
the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136,
et seq.), and any similar state, local, federal or foreign law, as each of these
laws have been amended from time to time and any analogous or related statutes
and regulations.
"Environmental Permit" means any permit, registration, certificate,
certification, license, authorization, consent or approval of any Governmental
Authority required or issued under any Environmental Law.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules, regulations, and forms promulgated thereunder.
"ERISA Affiliate" shall mean any entity (whether or not incorporated) which is
or was, together with the Company, treated as a single employer under
Section 414(b), (c), (m), or (o) of the Code.
"Estimated Cash Amount" has the meaning given such term in Section 2.03(a).
"Estimated Closing Balance Sheet" has the meaning given such term in
Section 2.04(a).
"Estimated Closing Net Working Capital" has the meaning given such term in
Section 2.04(a).
"Estimated Debt Amount" has the meaning given such term in Section 2.04(a).
"Estimated Negative Net Working Capital Adjustment Amount" has the meaning given
such term in Section 2.04(a).




--------------------------------------------------------------------------------




"Estimated Positive Net Working Capital Adjustment Amount" has the meaning given
such term in Section 2.04(a).
"Final Cash Amount" has the meaning given such term in Section 2.04(b)(i).
"Final Debt Amount" has the meaning given such term in Section 2.04(b)(i).
"Final Closing Net Working Capital" has the meaning given such term in Section
2.04(b)(i).
"Fringe Benefit Plans" shall mean any fringe benefit plan under Code
Sections 125, 127, 129, 132, or 137 and any bonus, incentive compensation,
deferred compensation, restricted stock, other stock-based incentive, salary
continuation, bonus plan, employment-related change in control benefit, and any
other payment or benefit which is not within the meaning of a Pension Plan or
Welfare Plan. The term "Fringe Benefit Plan" shall also include any terminated
fringe benefit plan previously maintained, sponsored or contributed to by the
Company or any ERISA Affiliate which, as of the date of this Agreement, has not
distributed all of its assets or satisfied all of its Liabilities.
"GAAP" shall mean generally accepted accounting principles in the United States
of America as in effect on the Closing Date.
"Governmental Authority" shall mean any federal, state, county, municipal,
foreign, international or other governmental department, commission, board,
court, bureau, agency or instrumentality, or any arbitration panel or
alternative dispute resolution body, including any authority related to the
transfer and sale of the Units or securities.
"Hazardous Material" means any wastes, substances, Hazardous Substance,
radiation, or materials (whether solids, liquids or gases): (a) which are
hazardous, toxic, infectious, explosive, radioactive, carcinogenic, or
mutagenic; (b) which are or become defined as "pollutants," "contaminants,"
"hazardous materials," "hazardous wastes," "hazardous substances," "toxic
substances," "radioactive materials," "solid wastes," or other similar
designations in, or otherwise subject to regulation under, any Environmental
Laws; (c) the presence of which on the Real Property (or real property
previously leased or owned by the Company) causes or threaten to cause a
nuisance pursuant to applicable statutory or common law upon the Real Property
(or real property previously leased or owned by the Company), or to adjacent
properties; (d) which contain, without limitation, polychlorinated biphenyls
(PCBs), mold, methyl-tertiary butyl ether (MTBE), asbestos or
asbestos-containing materials, lead-based paints, urea-formaldehyde foam
insulation, or petroleum or petroleum products (including crude oil or any
fraction thereof); or (e) which pose a hazard to human health, safety, natural
resources, employees or the environment.
"Hazardous Substance" shall mean hazardous substances as that term is defined in
CERCLA, solid waste, hazardous waste and any other individual, class or mixture
of pollutants, contaminants, toxins, chemicals, petroleum products, solvents,
substances, wastes or materials in their solid, liquid or gaseous phase,
defined, listed, designated, regulated, classified or identified as such under
any Environmental Law.
"Intellectual Property" shall mean all of the rights arising from or in respect
of the following: (a) patents and all applications therefor and all reissues,
divisions, renewals, extensions, provisionals, continuations and continuations
in part thereof; (b) trademarks, service marks, trade names, brand names, logos,
common law trademarks, Internet domain names, web sites, URLs and goodwill
associated therewith; (c) copyrights; (d) all trade secrets, disclosures,
manufacturing processes, test and qualification processes, designs, drawings,
schematics, proprietary information, know-how, inventions (whether patentable or
not), technology, technical data and customer lists, proprietary processes,
information or formulas, formulas, know-




--------------------------------------------------------------------------------




how, confidential information, computer software programs and applications,
including any proprietary CAD software, all industrial designs, tangible and
intangible proprietary information or materials; and (e) all applications filed,
applications to be filed, and registrations relating to any of the foregoing
clauses (a)-(d) above.
"IRS" shall mean the United States Internal Revenue Service.
"Knowledge" shall mean, with respect to the Company and/or the Sellers, (a) the
actual knowledge of a particular fact or other matter of any of the following
individuals, or (b) the knowledge that any of the following individuals would
obtain after conducting a reasonable investigation into such matter: Michael W.
Altschaefl, Peter Floryance, Harold Gerber, Curt Pape or Jesse Mauer.
Notwithstanding the foregoing, with respect to the foregoing clause (b), no
information will be imputed to Curt Pape or Jesse Mauer outside of such
individual's area of responsibility within the Company.
"Laws" shall mean all laws, statutes, ordinances, Orders, codes, rules,
regulations, judgments, decrees and orders of Governmental Authorities,
including all Environmental Laws.
"Liability" or "Liabilities" means any and all debts, liabilities, indebtedness,
commitments, obligations, expenses, penalties, fees, charges, duties or
responsibilities of any kind and description, whether absolute or contingent,
accrued or fixed, monetary or non-monetary, direct or indirect, known or
unknown, disputed or undisputed, or matured or unmatured, or of any other
nature.
"Licenses" means all notifications, licenses, permits (including but not limited
to Environmental Permits), franchises, certificates, approvals, exemptions,
classifications, registrations and other similar documents and authorizations
issued by any Governmental Authority, and applications therefor.
"Litigation" means any litigation, legal action, arbitration, mediation,
administrative or judicial proceeding, demand, Claim or investigation pending,
or to the Knowledge of the Company and the Sellers, Threatened against,
affecting or brought by or against the Company or any of the Company's assets,
properties, the Business, present or former officers, directors, managers,
employees or independent contractors in any jurisdiction, foreign or domestic.
"Losses" shall mean, net of insurance proceeds received related to the relevant
Claim, any cost, loss, Liability, obligation, Claim, cause of action, damage,
deficiency, expense (including costs of investigation and defense and reasonable
attorneys' fees and expenses), fine, penalty, judgment, award or assessment.
"Net Working Capital" shall mean, as of a specified date and calculated as set
forth on Exhibit A in accordance with GAAP consistently applied by the Company
prior to the Closing: (i) the sum of the dollar amounts of the following current
asset accounts of the Company on a consolidated basis: accounts receivable,
inventories, other agreed to current assets and prepaid expenses, less (ii) the
sum of the dollar amounts of the following current liability accounts of the
Company on a consolidated basis: accounts payable, accrued expenses and the
current portion of other agreed to deferred liabilities. In no event will Net
Working Capital include any portion of any Debt, Transaction Expenses (or any
"prepaid" or other asset created as the result of the payment of a Transaction
Expense) or any Cash and Cash Equivalents.
"Net Working Capital Target" shall mean $5,896,586.
"Order" means any order, ruling, decision, verdict, decree, writ, subpoena,
mandate, precept, command, directive, consent, approval, award, judgment,
injunction, or other similar determination or finding by, before, or under the
supervision of any Governmental Authority, arbitrator, or mediator.




--------------------------------------------------------------------------------




"Ordinary Course" means the ordinary course of business of the Company
consistent with past practice of the Company.
"Organizational Documents" shall mean: (i) the articles or certificate of
incorporation and the bylaws of a corporation; (ii) the partnership agreement
and any statement of partnership of a general partnership; (iii) the limited
partnership agreement and the certificate or articles of limited partnership of
a limited partnership; (iv) the limited liability partnership agreement and the
certificate or articles of limited liability partnership of a limited liability
partnership; (v) the operating agreement or limited liability company agreement
and the articles of organization or certificate of formation of a limited
liability company; (vi) any charter or similar document adopted or filed in
connection with the creation, formation or organization of a Person; and
(vii) any amendment to any of the foregoing.
"Party" or "Parties" means Buyer and/or Sellers, as the case may be.
"Pension Plan" shall mean each "employee pension benefit plan" as defined in
Section 3(2) of ERISA. The term "Pension Plan" includes an "employee pension
benefit plan" which is subject to an exemption under ERISA. The term "Pension
Plan" shall also include any terminated "employee pension benefit plan"
previously maintained, sponsored, or contributed to by the Company or an ERISA
Affiliate which, as of the date hereof, has not distributed all of its assets in
full satisfaction of accrued benefits or satisfied all of its Liabilities.
"Permitted Encumbrances" shall mean (i) liens created by or resulting from the
actions of Buyer or its Affiliates, (ii) statutory and contractual landlord
liens incurred in the ordinary course of business for sums [a] not yet due and
payable or [b] being contested in good faith, (iii) pledges or deposits made to
secure the Company's payment of worker's compensation, unemployment insurance or
other forms of governmental insurance or benefits or to participate in any fund
in connection with worker's compensation or unemployment insurance, in each case
incurred in the ordinary course of business consistent with past practice,
(iv) liens for Taxes not yet due and payable, (v) liens arising from municipal
and zoning ordinances and easements for public utilities, none of which
interfere with the conduct of the Company's business as currently conducted or
adversely affect the marketability of the Company's assets, (vi) statutory
mechanic's liens and materialmen's liens for services or materials and similar
statutory liens for amounts not due and payable incident to construction and
maintenance of real property and (vii) such other imperfections in title,
charges, easements, restrictions, encumbrances and matters revealed by a public
plat of survey which do not, individually or in the aggregate, materially
detract from the value of or materially interfere with the present use of any
Real Property subject thereto or affected thereby or otherwise materially impair
the Company operations involving such properties.
"Person" shall mean an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority (or any department,
agency or political subdivision thereof).
"Pro Rata Share" means the percentage ownership of each Seller in the Company
under the heading "Pro Rata Share" on Schedule 1.01.
"Real Property" has the meaning given such term in Section 3.09.
"Release" means the presence, release, spill, emission, leaking, pulping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including the movement of Hazardous Materials
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, and any exposure to Hazardous Materials or Hazardous
Substances.




--------------------------------------------------------------------------------




"Software" means all computer software programs, together with any error
corrections, updates, modifications, or enhancements thereto, in both
machine-readable form and human-readable form, and includes all Company
proprietary software.
"Subsidiary" shall mean with respect to any Person, (i) any corporation at least
a majority of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its subsidiaries, or by such
Person and one or more of its subsidiaries, (ii) any general partnership, joint
venture, limited liability company, statutory trust, or other entity, at least a
majority of the outstanding partnership, membership, or other similar equity
interests of which shall at the time be owned by such Person, or by one or more
of its subsidiaries, or by such Person and one or more of its subsidiaries, and
(iii) any limited partnership of which such Person or any of its subsidiaries is
a general partner. For the purposes of this definition, "voting stock" means
shares, interests, participations, or other equivalents in the equity interest
(however designated) in such Person having ordinary voting power for the
election of a majority of the directors (or the equivalent) of such Person,
other than shares, interests, participations, or other equivalents having such
power only by reason of the occurrence of a contingency.
"Tax" or "Taxes" shall mean any and all taxes, charges, fees, levies or other
assessments, including income, gross receipts, intangibles, commercial activity,
single business, value added, excise, real or personal property, sales,
withholding, social security, retirement, unemployment, occupation, use, net
worth, payroll, franchise, transfer and recording taxes, fees and charges,
customs, duties, tariffs, imposed by the IRS, any Governmental Authority, or any
other taxing authority (whether domestic or foreign including any state, county,
local or foreign government or any subdivision or taxing agency thereof
(including a United States possession)), whether computed on a separate,
consolidated, unitary, combined or any other basis; and such term shall include
any interest whether paid or received, fines, penalties or additional amounts
imposed by the IRS or any other taxing authority attributable to, or imposed
upon, or with respect to, any such taxes, charges, fees, levies or other
assessments.
"Tax Returns" shall mean any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, the IRS or any
other taxing authority in connection with the determination, assessment,
collection or payment of any Tax or in connection with the administration,
implementation or enforcement of or compliance with any legal requirement
relating to any Tax.
"Threatened" shall mean that a demand or statement has been made (orally or in
writing) or any notice has been given (orally or in writing) that would lead a
reasonable Person to conclude that such a Claim is likely to be asserted.
"Transaction Expenses" shall mean any Liability or obligation of the Company
(and/or the Sellers), arising in connection with this Agreement or the
transactions contemplated by this Agreement, including (i) any investment
banking fees, financial advisory fees, brokerage fees, commissions, finder's
fees, attorneys' fees and expenses, appraisal fees and expenses, accountants'
fees and expenses or similar fees, (ii) to the extent not included in the
definition of "Debt", any amounts related to any obligation of the Company to
pay any Person consideration in connection with the closing of the transactions
contemplated by this Agreement, whether under any incentive compensation plan,
equity appreciation rights plan or agreement, employment agreement, deferred
compensation plan or agreement, supplemental executive compensation agreement,
phantom equity plan or agreement, sale, "stay-around," "change-in-control,"
retention, or similar bonuses or payments to current or former directors,
officers, employees and consultants or any other similar arrangement and
(iii) any employment and related Taxes imposed on the Company in connection with
the payment of any of the obligations pursuant to clause (ii) of the foregoing
items.




--------------------------------------------------------------------------------




"Units" has the meaning given such term in Recital C.
"Welfare Plan" shall mean each "employee welfare plan" as defined in ERISA
Section 3(1), including medical reimbursement benefits provided under a Fringe
Benefit Plan subject to Code Section 125 and health reimbursement arrangements.
The term "Welfare Plan" includes an "employee welfare plan" which is subject to
an exemption under ERISA. The term "Welfare Plan" shall include any terminated
"employee welfare plan" previously maintained, sponsored, or contributed to by
the Company or any ERISA Affiliate which, as of the date hereof, has not
distributed all of its assets or satisfied all of its Liabilities.
.Interpretation. The language used in this Agreement shall be deemed to be the
language chosen by the Parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. Unless the
context otherwise requires, as used in this Agreement: (a) an accounting term
not otherwise defined herein has the meaning ascribed to it in accordance with
GAAP as in effect on the Closing Date; (b) "or" is not exclusive;
(c) "including" and its variants mean "including, without limitation" and its
variants; (d) words defined in the singular have the parallel meaning in the
plural and vice versa; (e) references to "written" or "in writing" include in
electronic form; (f) the terms "hereof," "herein," "hereby," "hereto," and
derivative or similar words refer to this entire Agreement, including the
Schedules hereto; (g) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms; (h) the word
"will" shall be construed to have the same meaning and effect as the word
"shall;" (i) references to "dollars" or "$" in this Agreement shall mean United
States dollars; (j) any definition of or reference to any agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (k) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts, contract rights and real and personal property; (l) except as provided
herein, reference to a particular statute, regulation or Law means such statute,
regulation or Law as amended or otherwise modified from time to time prior to
the date hereof (or, if the Closing occurs, prior to the Closing Date); and
(m) all Sections, Articles, Schedules and Exhibits referred to herein are,
respectively, Sections and Articles of, and Schedules and Exhibits to, this
Agreement.
2.Purchase and Sale.
.Purchase and Sale. Subject to the terms and conditions of this Agreement, on
the Closing Date, Sellers shall sell to Buyer, and Buyer shall purchase from
Sellers, all of the Units, free and clear of all Encumbrances.
.Closing. The closing (the "Closing") of the purchase and sale of the Units
contemplated herein and the other transactions contemplated by this Agreement
shall take place at the offices of Reinhart Boerner Van Deuren s.c., 1000 North
Water Street, Suite 1700, Milwaukee, Wisconsin 53202, or remotely by mail,
telecopier, e-mail and/or wire transfer, in each case to the extent acceptable
to the parties hereto, on the date hereof (the "Closing Date"). The Closing
shall be effective as of 11:59 p.m. (Central Time) on the Closing Date (the
"Effective Time").
.Purchase Price.
(a)Amount. The aggregate amount to be paid by Buyer with respect to all of the
issued and outstanding Units shall equal (such amount, the "Purchase Price")
Fifty Five Million Dollars ($55,000,000), plus (i) the Cash and Cash Equivalents
on hand immediately prior to Closing (the "Estimated Cash Amount"), minus
(ii) the Debt amount which is outstanding immediately prior to Closing (the
"Estimated Debt Amount"), plus or minus (iii) the amount by which the Net
Working Capital immediately prior to Closing is greater or lesser than the Net
Working Capital Target. The Purchase Price is subject to further adjustment
pursuant to Section 2.04.




--------------------------------------------------------------------------------




(b)Estimated Purchase Price at Closing. The aggregate amount to be paid by Buyer
at Closing shall represent an estimate of the Purchase Price calculated as
follows in accordance with Section 2.04(a): Fifty Five Million Dollars
($55,000,000), plus (i) the Estimated Cash Amount on hand immediately prior to
the Closing, minus (ii) the Estimated Debt Amount which is outstanding
immediately prior to the Closing, plus (iii) the Estimated Positive Net Working
Capital Adjustment Amount, if any, minus (iv) the Estimated Negative Net Working
Capital Adjustment Amount, if any (such amount, the "Estimated Purchase Price").
The Estimated Purchase Price is subject to adjustment after the Closing pursuant
to the provisions of Section 2.04. The calculation of the Estimated Purchase
Price prepared by the Company is attached hereto as Exhibit B, and represents
the Company's good faith estimate of the Estimated Purchase Price based on the
most recently available information concerning the amount of the Cash and Cash
Equivalents, Debt and Net Working Capital projected to exist immediately prior
to the Closing. To the extent not delivered prior to the Closing Date, at the
Closing as provided in Section 2.03(d), the Sellers shall deliver to Buyer
payoff letters, in a form reasonably satisfactory to Buyer, from (i) each holder
of Debt that is secured by Encumbrances on assets of the Company, and (ii) each
such other holder of Debt.
(c)Closing Payments.
(i)At Closing, Buyer shall deposit an aggregate amount equal to $3,000,000 (the
"Escrow Amount"), by wire transfer of immediately available funds, in an escrow
account (the "Escrow Account") established with The PrivateBank and Trust
Company (the "Escrow Agent") pursuant to the terms and conditions set forth in
an escrow agreement among the Buyer, the Sellers and the Escrow Agent to be
executed concurrently herewith (the "Escrow Agreement").
(ii)At Closing, an aggregate amount equal to all Transaction Expenses (to the
extent not previously paid) shall be paid to the Persons providing services
which generated the Transaction Expenses. By way of clarification, the Sellers
shall be responsible for any and all unpaid Transaction Expenses which shall be
payable out of the proceeds due the Sellers at Closing. Schedule 2.03(c)(ii)
sets forth the identity of the each third party payee in connection with all
Transaction Expenses, identifying the amount necessary to satisfy in full the
Company's obligation for such Transaction Expenses and the wire transfer
instructions for payment of such Transaction Expenses. At Closing, Buyer shall
pay the Transaction Expenses in accordance with the Closing Statement and the
payment instructions of such third parties.
(iii)At Closing, Buyer shall pay Sellers the aggregate remaining amount of the
Estimated Purchase Price, after subtraction of the amounts remitted and/or
applied in accordance with Section 2.03(c)(i) and (ii) above in cash (the
"Closing Cash Payment") by wire transfer of immediately available funds to the
accounts designed by Sellers to Buyer in writing in accordance with the funds
flow and closing statement shown on the attached Exhibit C (the "Closing
Statement"). The Closing Cash Payment shall be allocated among the Sellers as
shown on the Closing Statement.
(d)Debt. Set forth on Schedule 2.03(d) is a list identifying each item of Debt,
including the name of the payee and all amounts owed to such payee as of the
date hereof (which final payoff amounts shall be reflected on the Closing
Statement). Buyer shall pay such items of the Debt at Closing in accordance with
the Closing Statement and the payment instructions in the payoff letters for
such items of Debt delivered by the Company to Buyer.
.Purchase Price Adjustment. The Purchase Price shall be adjusted as follows:
(a)Estimates at Closing. Attached as Exhibit D is (i) an estimated Closing
balance sheet for the Company prepared by the Company setting forth the book
value of the Company's consolidated assets and liabilities as of immediately
prior to the Closing, without taking into account any of the transactions
occurring as part of the Closing (the "Estimated Closing Balance Sheet"), (ii) a
calculation of the estimated Net Working Capital as of immediately prior to the
Closing, without taking into account any of the transactions occurring as part
of the Closing (the "Estimated Closing Net Working Capital"), (iii) the
estimated amount of Cash and Cash Equivalents as of immediately prior to the
Closing, without taking into account any of the transactions occurring as part
of the Closing (the "Estimated Cash Amount"), and (iv) the estimated amount of
Debt as of immediately prior to the Closing, without taking into account any of
the transactions occurring




--------------------------------------------------------------------------------




as part of the Closing (the "Estimated Debt Amount"), in each case prepared in
accordance with GAAP consistently applied by the Company and, with respect to
the Estimated Closing Net Working Capital, in a manner consistent with the
determination of the Net Working Capital Target.
If the Estimated Closing Net Working Capital is less than the Net Working
Capital Target, then the Purchase Price to be paid at Closing shall be reduced
by the amount of the deficiency (such deficiency is referred to as the
"Estimated Negative Net Working Capital Adjustment Amount"). If the Estimated
Closing Net Working Capital is greater than the Net Working Capital Target, then
such excess shall be paid to Sellers at Closing (such increase is referred to as
the "Estimated Positive Net Working Capital Adjustment Amount").
(b)Post-Closing Confirmation of Purchase Price.
(i)As soon as practicable after the Closing Date, but in any event within sixty
(60) calendar days following the Closing Date, Buyer shall prepare and deliver
to the Seller Representative a closing balance sheet for the Company setting
forth the book value of the Company's assets and liabilities as of immediately
prior to the Closing, without taking into account any of the transactions
occurring as part of the Closing (the "Closing Balance Sheet"). The Closing
Balance Sheet shall be prepared in accordance with GAAP, as consistently applied
by the Company and in a manner consistent with the preparation of the Estimated
Closing Balance Sheet. Buyer shall also prepare a calculation of the Net Working
Capital as of immediately prior to the Closing, without taking into account any
of the transactions occurring as part of the Closing (the "Final Closing Net
Working Capital"), the amount of Cash and Cash Equivalents as of immediately
prior to Closing, without taking into account any of the transactions occurring
as part of the Closing, including the Transaction Expenses (the "Final Cash
Amount"), and the amount of Debt as of immediately prior to Closing, without
taking into account any of the transactions occurring as part of the Closing
(the "Final Debt Amount"), which in each case shall be prepared in accordance
with GAAP consistently applied by the Company and, with respect to the Final
Closing Net Working Capital, in a manner consistent with the determination of
the Net Working Capital Target and the Estimated Closing Net Working Capital,
and with respect to the Final Cash Amount and the Final Debt Amount, in a manner
consistent with the determination of the Estimated Cash Amount and the Estimated
Debt Amount. If the Seller Representative disputes the Closing Balance Sheet,
the Final Closing Net Working Capital, the Final Cash Amount and/or the Final
Debt Amount determined by Buyer, then the Seller Representative shall deliver to
Buyer a written statement (the "Dispute Notice") describing with reasonable
detail the basis for any such dispute within thirty (30) calendar days after
receiving the Closing Balance Sheet and calculation of the Final Closing Net
Working Capital, Final Cash Amount and Final Debt Amount. If the Seller
Representative does not deliver the Dispute Notice to Buyer within such thirty
(30) calendar day time period, then the determination of the Final Closing Net
Working Capital, Final Cash Amount and Final Debt Amount shall be deemed final
and accepted by the Seller Representative. Buyer and the Seller Representative
will use reasonable efforts to resolve any such dispute themselves. If such
dispute is not finally resolved within thirty (30) calendar days after Buyer's
receipt of the Dispute Notice, either Buyer or the Seller Representative may
promptly thereafter cause BDO USA, LLP or another mutually acceptable third
party accounting firm (the "Arbitrating Accountant") to promptly review this
Agreement and the disputed items or amounts in determining the Final Closing Net
Working Capital, Final Cash Amount and/or Final Debt Amount. Within thirty (30)
calendar days after submission to the Arbitrating Accountant for resolution,
Buyer and the Seller Representative shall each indicate in writing their
position on each disputed matter and each such Party's determination of the
amount of the Final Closing Net Working Capital, Final Cash Amount and/or Final
Debt Amount. The Arbitrating Accountant shall make a written determination on
each disputed matter no later than sixty (60) calendar days after submission to
the Arbitrating Accountant for resolution and such determination will be
conclusive and binding upon Buyer and the Sellers and Seller Representative with
respect to that disputed matter. The proposed Closing Balance Sheet and the
Final Closing Net Working Capital, Final Cash Amount and/or Final Debt Amount
will be revised as appropriate to reflect the resolution of any such Claims
pursuant to this




--------------------------------------------------------------------------------




Section 2.04(b)(i). The fees and expenses of the Arbitrating Accountant incurred
in the resolution of such dispute shall be borne by the Buyer and the Seller
Representative (on behalf of Sellers) in such proportion as is appropriate to
reflect the relative benefits received by the Buyer and the Sellers from the
resolution of the dispute, which proportionate allocation shall be determined by
the Arbitrating Accountant at the time the determination of the Arbitrating
Accountant is rendered on the merits. For example, if the Seller Representative
challenges the calculation of the Final Closing Net Working Capital on the
Closing Balance Sheet by an amount of $100,000, but the Arbitrating Accountant
determines that the Seller Representative has a valid Claim for only $40,000
(i.e., the Seller Representative prevails as to 40% of its Claim), then Buyer
shall bear 40% of the fees and expenses of the Arbitrating Accountant and the
Seller Representative (on behalf of Sellers) shall bear the other 60% of such
fees and expenses. Without limiting the foregoing, each of Buyer and Sellers
will indemnify and hold each other harmless from the other party's failure to
pay its portion of the fees and expenses of the Arbitrating Accountant.
(ii)Buyer will provide the Seller Representative access to materials used in the
preparation of the Closing Balance Sheet and the calculation of the Final
Closing Net Working Capital, Final Cash Amount and Final Debt Amount, and shall
make its (and the Company's) financial staff and advisors available to the
Seller Representative and his accountants and other representatives and to the
Arbitrating Accountant at any reasonable time during [a] the review by the
Seller Representative of the Closing Balance Sheet and the calculation of the
Final Closing Net Working Capital, Final Cash Amount and Final Debt Amount and
[b] the resolution by Buyer and the Seller Representative and/or the Arbitrating
Accountant of any objections thereto.
(iii)The Purchase Price will be adjusted if the Final Closing Net Working
Capital as finally determined under this Section 2.04(b) is less than or greater
than the Estimated Closing Net Working Capital. If the Final Closing Net Working
Capital is less than the Estimated Closing Net Working Capital, then the
Purchase Price will be decreased on a dollar-for-dollar basis by the entire
amount of the difference (the "Final Negative Net Working Capital Adjustment").
If the Final Closing Net Working Capital is greater than the Estimated Closing
Net Working Capital, then the Purchase Price will be increased on a
dollar-for-dollar basis by the entire amount of the excess (the "Final Positive
Net Working Capital Adjustment"). Additionally, the Purchase Price shall be
adjusted [a] upward by [i] the amount by which the Final Cash Amount is greater
than the Estimated Cash Amount and [ii] the amount by which the Final Debt
Amount is less than the Estimated Debt Amount and [b] downward by [i] the amount
by which the Final Cash Amount is less than the Estimated Cash Amount and
[ii] the amount by which the Final Debt Amount is greater than the Estimated
Debt Amount. The aggregate net amount of such adjustment for the Cash and Cash
Equivalents and Debt as of the Closing, upwards or downwards, as the case may
be, is referred to herein as the "Final Cash/Debt Adjustment".
(iv)The Final Negative Net Working Capital Adjustment or Final Positive Net
Working Capital Adjustment, as applicable, shall be netted with the Final
Cash/Debt Adjustment amount and in the event such netting results in a reduction
to the Purchase Price (such amount, the "Final Deficiency"), then the Sellers
shall pay to the Buyer the amount of the Final Deficiency no later than five (5)
Business Days after the final determination of the Closing Balance Sheet in
accordance with this Section 2.04(b).
In the event the netting of the Final Negative Net Working Capital Adjustment or
Final Positive Net Working Capital Adjustment, as applicable, with the Final
Cash/Debt Adjustment amount results in an increase to the Purchase Price (such
amount, the "Final Excess"), then Buyer shall pay to Sellers the entire amount
of the Final Excess by wire transfer of immediately available funds to the
accounts designated by Sellers in accordance with Section 2.03(c)(iii) and the
Closing Statement, no later than five (5) Business Days after the final
determination of the Closing Balance Sheet in accordance with this
Section 2.04(b).
3.
Representations and Warranties Regarding the Company and the Sellers. Except as
set forth in the applicable Schedule of the Disclosure Schedule, Sellers jointly
and severally represent and warrant (except for Michael T. Pepke, who severally
represents and warrants) to Buyer that as of the date





--------------------------------------------------------------------------------




hereof:
.Organization, Qualification and Authorization.
(a)The Company. The Company is a limited liability company duly organized and
validly existing under the Laws of the State of Wisconsin. The Company has all
requisite limited liability company power and authority to own, operate and
lease its properties, to carry on its business, including the Business, as and
where it is currently being conducted, to execute and deliver this Agreement and
the other documents and instruments to be executed and delivered by the Company
pursuant hereto, including as applicable Company Ancillary Agreements, and to
carry out the transactions contemplated hereby and thereby.
(b)Company Subsidiaries. Except as set forth on Schedule 3.01(b), the Company
has no Subsidiaries and the Company has never had since its formation on April
16, 2008 any Subsidiaries. The Company does not, and never has since its
formation on April 16, 2008, directly or indirectly, owned any equity or similar
interest in, or any interest convertible into or exchangeable or exercisable for
any equity or similar interest in, any corporation, partnership, limited
liability company, joint venture or other Person.
(c)Qualification. The Company is duly qualified or licensed as a foreign entity
to do business, and is in good standing, in each jurisdiction where the
character of the properties owned, leased, or operated by it or the nature of
its activities makes such qualification or licensing necessary, except for such
failures to be so duly qualified or licensed and in good standing that have not
had and would not reasonably be expected to have a Company Material Adverse
Effect. A list of the jurisdictions in which the Company is qualified to conduct
business is set forth in Schedule 3.01(c).
(d)Organizational Documents. The Company has furnished or made available to
Buyer complete and correct copies of its Organizational Documents, as amended or
restated, as applicable, and such Organizational Documents are in full force and
effect, except for the operating agreement of the Company which has been
terminated as of the Closing Date by the unanimous written consent of all of the
members and Sellers.
(e)Authorization of Company. The Company has all necessary power and authority
to execute and deliver any and all Company Ancillary Documents hereunder and to
which it is a party and to perform its obligations thereunder and to consummate
this Agreement and the transactions contemplated thereby. The execution,
delivery and performance by the Company of the Company Ancillary Documents to
which it is a party and the consummation of this Agreement and the transactions
contemplated thereby have been duly authorized and approved by all of the
Company's members and managers in accordance with the Company Organizational
Documents and all Laws. When each of the Company Ancillary Documents to which
the Company is a party has been duly executed and delivered by the Company, and
assuming due authorization, execution and delivery thereof by the other parties
thereto, each such Company Ancillary Document will constitute the valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability (a) may be limited by bankruptcy,
insolvency, moratorium or other similar Laws affecting or relating to
enforcement of creditors' rights generally, and (b) is subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).
.Capitalization. Sellers are the only members of the Company. The Units consist
of 375 voting units and 34,211.4 non-voting investment units. The Units are not
certificated and comprise all of the issued and outstanding membership interests
in the Company (no matter how classified). The Units were duly authorized and
validly issued, are fully paid and nonassessable and are owned (beneficially and
of record) by Sellers in the amounts listed on Schedule 1.01. All of the Units
have been issued in compliance with applicable Laws and the Organizational
Documents of the Company, including all federal and state securities and/or blue
sky laws. There are no other ownership interests, phantom ownership plans or
rights, profits interests or any other type of equity interests or rights in the
Company authorized or outstanding other than the Units. Except as set forth on
Schedule 3.02, there are no proxies, options, Contracts, voting agreements,
voting trusts, warrants, restricted equity, equity appreciation rights,
subscriptions, puts, calls, exchange rights or other rights, agreements,
arrangements, or commitments of any character relating to the issued or unissued




--------------------------------------------------------------------------------




equity interests of the Company or obligating the Company to issue, deliver,
vote, transfer or sell any equity interests in, the Company. There are no
Contracts, obligations, contingent or otherwise, of the Company to repurchase,
redeem, or otherwise acquire any equity interests of the Company or to provide
funds to or make any investment (in the form of a loan, capital contribution, or
otherwise) in any other entity.
.No Conflict; Required Filings and Consents. Except as set forth on
Schedule 3.03, neither the execution and delivery of this Agreement or any
Company Ancillary Agreements, nor the consummation by the Sellers of the
transactions contemplated hereby (a) will violate any Law (including by failing
to obtain any required consent or approval or make any filing under federal or
state securities and/or blue sky laws) or any Order, writ, injunction, judgment,
plan, stipulation or decree of any Governmental Authority, in each case
applicable to the Company or by which its properties assets or the Business are
bound or affected, (b) will require any authorization, consent, approval,
exemption or other action by or notice to any Governmental Authority, except for
those consents, approvals, authorizations, permits, filings or notifications,
the failure to be made or obtained would not have a Company Material Adverse
Effect, or (c) will violate or conflict with, or constitute a default (or an
event that, with notice or lapse of time, or both, would constitute a default)
under, or will result in the termination of or require consent under, any term
or provision (i) of the Organizational Documents of the Company or (ii) of any
Material Contract.
.Financial Statements. The Sellers have delivered or made available to Buyer
copies of the following financial statements prepared by the Company, including
in each case, if applicable, all notes thereto (the "Financial Statements"):
Audited balance sheets of the Company as of October 31, 2012 (the "Balance
Sheet") and October 31, 2011 (October 31, 2012 being referred to herein as the
"Balance Sheet Date") and the related audited statements of income, members'
equity and cash flows of the Company for each of the Company's fiscal years then
ended.
The Financial Statements have been prepared from the books and records of the
Company in accordance with GAAP applied on a consistent basis throughout the
periods involved and fairly present in all material respects the financial
condition of the Company as of such dates and the results of its operations and
cash flows for the periods specified. Since the Balance Sheet Date there has
been no change in the accounting methods and practices used by the Company.
.Absence of Undisclosed Liabilities. Except as set forth in Schedule 3.05, the
Company has no Liability, except (a) as fully reflected or disclosed or as
specifically reserved against on the Balance Sheet; (b) Liabilities incurred in
the Ordinary Course after the Balance Sheet Date, consistent with the Company's
prior practice, including Liabilities related to Contracts entered into by or
binding on the Company; and (c) Liabilities not required to be disclosed or
reflected on financial statements prepared in accordance with GAAP.
.Compliance; Permits.
(a)Compliance. Except as set forth on Schedule 3.06(a), the Company, the
operation of its business, including the Business, and its use and ownership of
its assets and properties, including the Real Property, are in compliance with
all applicable Licenses, Laws and Orders, except to the extent that such
noncompliance would not collectively have a Company Material Adverse Effect.
Except as set forth on Schedule 3.06(a), the Company has not since its formation
on April 16, 2008 received any written notice or, to the Company's and the
Sellers' Knowledge, any oral notice, from any Governmental Authority or other
Person with respect to the operation of its business, including the Business, or
the ownership or use of any of its assets or properties claiming any violation
or alleged violation of any License, Law or Order with which the Company has not
yet remedied.
(b)Permits. The Company has all Licenses, Environmental Permits, permits,
approvals, registrations, certifications, consents and listings (collectively,
the "Permits") of all Governmental Authorities and of all certification
organizations required, and all exemptions from requirements to obtain or apply
for any of the foregoing, for the conduct of its operations, and its business,
including the Business, as presently conducted and the operation of the Real
Property as presently operated. All such Permits are set forth on




--------------------------------------------------------------------------------




Schedule 3.06(b) and are in full force and effect on the date hereof and will
continue as such after the Closing Date. The Company is in compliance with all
such Permits, except to the extent that such noncompliance would not
collectively have a Company Material Adverse Effect.
.Absence of Certain Changes or Events. Except as specifically contemplated by
this Agreement and as set forth on Schedule 3.07, since the Balance Sheet Date,
the Company has conducted its business and operations including the Business
only in the Ordinary Course and in a manner consistent with past practice and
there have been no events, developments or occurrences that, individually or in
the aggregate, have resulted, or would reasonably be expected to result, in a
Company Material Adverse Effect. Without limiting the generality of the
foregoing, except as set forth on Schedule 3.07, since the Balance Sheet Date,
the Company has not:
(a)incurred, assumed or guaranteed, any indebtedness for borrowed money (whether
directly or by way of guarantee or otherwise), or entered into any Contract
outside the Ordinary Course;
(b)issued, sold, distributed or disposed of any equity interests, notes or other
securities or committed itself to do so;
(c)placed or permitted any Encumbrance, other than a Permitted Encumbrance, on
any of its assets, tangible or intangible;
(d)suffered any material loss, damage or destruction, whether covered by
insurance or not, relating to or affecting the business, assets or Liabilities
of Company;
(e)terminated, amended or instituted any employment contract, bonus plan, option
plan, incentive plan, profit sharing plan, pension plan, retirement plan,
deferred compensation or other similar arrangement or plan;
(f)changed its credit policies or practices, or accelerated, the collection of
receivables whether by offering discounts or incentives or otherwise outside of
the Ordinary Course, or delayed, the payment of payables or other accruals
outside of the Ordinary Course;
(g)entered into any merger, consolidation, recapitalization or other business
combination or reorganization (except with respect to the transactions
contemplated herein);
(h)amended its Organizational Documents except as contemplated herein;
(i)outside the Ordinary Course, declared, set aside or paid any dividends or
made any other distributions of any kind to its members or holders of equity
interest or made any direct or indirect redemption, retirement, purchase or
other acquisition of any Units or other equity interest;
(j)changed any of its accounting or tax methods, policies, practices or
principals, changed its reserve policies, changed any depreciation or
amortization policy or previously adopted rates or outside the Ordinary Course;
 
(k)changed any working capital practice, including accelerated any collections
of cash or deferred or delayed payments or failed to make timely accruals with
respect to accounts payable and Liabilities incurred in Ordinary Course;
(l)settled or compromised any Litigation or had any union organization activity;
(m)paid, discharged or satisfied any Liability or lien other than (i) Debt as it
matures and becomes due and payable or (ii) in the Ordinary Course;
(n)incurred any Taxes other than in the Ordinary Course;
(o)outside the Ordinary Course, compromised or settled any issues relating to
Taxes of the Company;
(p)made any loans to any Sellers, members or officers;
(q)made any changes in any of its sales practices or credit terms, except in the
Ordinary Course; or
(r)entered into any Contract, agreement or commitment (whether written or oral)
to do any of the foregoing.
.Litigation and Proceedings. Except as described on Schedule 3.08, there is no
Claim pending or, to the Company's or Sellers' Knowledge, Threatened against the
Company or affecting its operations or




--------------------------------------------------------------------------------




business, including the Business, and there is no investigation pending or, to
the Company's or Sellers' Knowledge, Threatened against the Company or the
Sellers with respect to any charge concerning violation of any Permit, Law,
Order or administrative regulation, whether federal, local, state or foreign,
relating to the Company, its assets, properties, operations, or its business,
including the Business.
.Real Property. Schedule 3.09 sets forth a true and complete list and
description of all real property and interests therein owned in fee by the
Company and all real property and interests therein leased or otherwise used or
occupied but not owned, by the Company (the "Real Property"). Except as set
forth on Schedule 3.09, the Company does not own nor has the Company ever owned
since its formation on April 16, 2008 any interest in or operated a business at
any parcel or real property, there are no leases, contracts, options, agreements
or enforceable rights or obligations relating to or affecting the Real Property
to which the Company is a party or by which the Real Property is otherwise bound
or affected. With respect to all leases identified in Schedule 3.09, (x) such
leases are in full force and effect, (y) neither the Company nor, to the
Company's and the Sellers' Knowledge, the other party thereto, is in default
thereunder, and (z) such lease is binding on the Company and, to the Company's
and the Sellers' Knowledge, the other party thereto. The Company and, to the
Company's and the Sellers' Knowledge, all lessors under such leases, are in full
compliance with all of the terms of such leases. Schedule 3.09 also identifies
all security paid in connection with such leases. No Person has any right or
option to acquire or lease any portion of or interest in the Real Property
except as set forth on Schedule 3.09. To the extent required by applicable Law,
there are currently in full force and effect duly issued certificates of
occupancy permitting the Real Property (or portion thereof) and improvements
located thereon to be legally used and occupied by the Company and/or for the
Business, as the same are currently constituted. To the Company's and Sellers'
Knowledge, there is no (i) planned or proposed increase of a material amount in
assessed valuations of any Real Property, (ii) Order requiring repair,
alteration or correction of any existing condition materially affecting any Real
Property or the systems or improvements thereat or (iii) condition or defect
that could give rise to an Order of the sort referred to in the foregoing
subclause (ii). All electric, gas, water, sewage, communications and other
utilities necessary to conduct the Company's Business on the Real Property are
sufficient for the operations of the Company as presently conducted in the
Ordinary Course, and no invoices related thereto are past due. Neither the whole
nor any portion of the Real Property of the Company is subject to any Order to
be sold or is being condemned, expropriated or otherwise taken by any
Governmental Authority with or without payment of compensation therefor, and to
the Company's and Sellers' Knowledge, no such condemnation, expropriation or
taking has been planned, scheduled or proposed. Each of the premises
constituting leased Real Property is adequate and suitable for the purposes for
which it is currently being used. None of such leased Real Property or the
condition or use thereof, contravenes or violates any applicable material
building, zoning, fire, safety design, parking, architectural barriers to
handicapped, occupational safety and health or other applicable Law or any
restrictive covenant.
.Material Contracts. Except as listed and described on Schedule 3.10, the
Company is not a party to any written or oral Contract, bid, proposal or other
document or undertaking identified below (each Contract required to be disclosed
pursuant to this Section is referred to as a "Material Contract" and,
collectively, as the "Material Contracts"):
(a)any Contract with any member, manager, officer, Affiliate, or Person having
common ownership with that of the Company, or any Seller, no matter how
terminable or any Contract with any employee or consultant or for the employment
of any Person, including any consultant, which is not terminable by the Company
without penalty upon less than 60 calendar days' notice;
(b)any Contract for the future purchase of, or payment for, supplies or
products, or for the performance of services by a third party, involving in any
one case more than $100,000, or that relate to the performance or receipt of
services or purchase or sale of goods which will extend over a period of more
than sixty (60) days unless terminable by the Company without penalty upon sixty
(60) or fewer calendar days' notice;




--------------------------------------------------------------------------------




(c)any Contract, bid or proposal to sell or supply products or to perform
services, involving in any one case more than $100,000 or that relate to the
performance or receipt of services or purchase or sale of goods by the Company
which will extend over a period of more than one year unless terminable by the
Company without penalty upon sixty (60) or fewer calendar days' notice;
(d)any representative, sales agency, dealer, broker or distributor Contract,
involving in any one case more than $100,000 per year;
(e)any lease with respect to real property or any lease with respect to personal
property under which the Company is either lessor or lessee, involving in any
one case more than $100,000 per year;
(f)any note, debenture, bond, guaranties, swap agreement, conditional sale
agreement, equipment trust agreement, letter of credit agreement, loan agreement
or other contract or commitment for the borrowing or lending of money (including
loans to or from officers, managers, members or any member of their immediate
families), agreement or arrangement for a line of credit or guarantee, pledge or
undertaking of the indebtedness of any other Person;
(g)any Contract relating to any joint venture, partnership or other arrangement
(however named) involving a sharing of the profits, any royalty agreement,
license agreement, losses, costs or Liabilities of the Company with any other
Person;
(h)any Contract containing covenants or conditions that purport to restrict the
business activity of the Company, or limit the freedom of the Company to engage
in any line of business or to compete with any third party;
(i)any power of attorney;
(j)any Contract for capital expenditures unless terminable by the Company
without penalty upon sixty (60) or fewer calendar days' notice;
(k)any Contract relating to the making of any loans or advances by the Company;
(l)any voting trusts or similar agreements relating to the Units;
(m)any Contract that limits the ability of the Company to own, operate, sell,
transfer, pledge or otherwise dispose of any assets or property;
(n)any Contract granting to any Person an option or a first refusal, first
offer, or similar preferential rights to purchase or acquire any assets which
are owned by and material to the Company;
(o)any Contract involving the sale or purchase of substantially all of the
assets or equity interests of any Person, or merger, consolidation or business
combination; or
(p)any amendments, supplements, modifications or renewals in respect of any of
the foregoing.
The Company has delivered or made available to Buyer complete and accurate
copies of each Material Contract. The Company is not in default in any material
respect under any Material Contract, nor has, to the Company's or Sellers'
Knowledge, any event or omission occurred that, through the passage of time or
the giving of notice, or both, would be reasonably likely to constitute a
default in any material respect thereunder or cause the acceleration of any of
the Company's obligations thereunder or result in a creation of any Encumbrance,
other than Permitted Encumbrances. To the Company's and Sellers' Knowledge, no
third party is in default in any material respect under any Material Contract to
which the Company is a party, nor has any event or omission occurred that,
through the passage of time or the giving of notice, or both, would be
reasonably likely to constitute a default in any material respect thereunder, or
give rise to an automatic termination, or the right of discretionary termination
thereof. The Company has not received written notice or, to the Company's and
the Sellers' Knowledge, any oral notice, of termination of any Material
Contract. Each Material Contract is in full force and effect and is a valid and
binding agreement enforceable against the Company and, to the Company's and
Sellers' Knowledge, the other party or parties thereto in accordance with its
terms, subject to the Bankruptcy. Except as set forth on Schedule 3.10, the
execution of this Agreement and including any Company Ancillary Agreement, and
the consummation of the transactions contemplated hereby will not (i) require
any consent or approval of any party to any Material Contract or (ii) result in
a




--------------------------------------------------------------------------------




default, termination, breach, price redetermination, renegotiation or
acceleration of any right, provision or term of any Material Contract.
.Employee Benefit Plans.
(a)Schedule 3.11(a) lists all Employee Benefit Plans maintained, sponsored or
contributed to by the Company or any ERISA Affiliate or under which the Company
or any ERISA Affiliate has any Liability, but excluding unemployment
compensation insurance or the federal Social Security program that the Company
or an ERISA Affiliate is required by Law to maintain or contribute to. To the
Knowledge of the Company and the Sellers, the Company has no Liability under any
prior employee benefit plan.
(b)The Company has made available to Buyer true and complete copies of: (i) each
Employee Benefit Plan and a written summary of any Employee Benefit Plan not in
writing; (ii) the most recent determination letter received from the IRS with
respect to any Employee Benefit Plan eligible to receive an IRS determination
letter; (iii) the summary plan description, all summaries of material
modifications, employee booklets, and all other material communications to
employees with respect to any Employee Benefit Plan; (iv) any service agreement,
including third-party administration agreements or other contracts related to
each Employee Benefit Plan; (v) the three most recent annual reports on
Form 5500 required to be filed for each Employee Benefit Plan, including
required attachments; (vi) the three most recent actuarial reports, if
applicable; and (vii) all related funding agreements, trust agreements, annuity
contracts, insurance contracts, including stop-loss insurance contracts or other
funding arrangements which relate to any Employee Benefit Plan, and the most
recent periodic accounting of related plan assets, if applicable.
(c)There have been no "prohibited transactions" (within the meaning of
Section 406 or 407 of ERISA or Section 4975 of the Code) for which a statutory
or administrative exemption does not exist with respect to any Employee Benefit
Plan, and, to the Company's and Sellers' Knowledge, no event or omission has
occurred in connection with which the Company or any Employee Benefit Plan,
directly or indirectly, would be subject to any material Liability under ERISA,
the Code or any other Law or Order applicable to any Employee Benefit Plan, or
under any Contract, Law or Order pursuant to which the Company has agreed or is
required to indemnify any person or entity against any Liability incurred under
any such Contract, Law or Order.
(d)With respect to each Employee Benefit Plan, (i) all payments due from the
Employee Benefit Plan (or from the Company with respect to each such Employee
Benefit Plan) have been made; (ii) to the Company's and Sellers' Knowledge, the
Company has in all respects complied with, and the Employee Benefit Plan
conforms in all respects to, all applicable Laws and Orders; (iii) to the
Company's Knowledge, the Employee Benefit Plan has been administered in
accordance with its terms; (iv) all reports and information relating to the
Employee Benefit Plan required to be filed with any Governmental Authority or
provided to participants or their beneficiaries have been timely filed (subject
to the receipt of extensions to file) or disclosed and, when filed or disclosed,
were true, correct and complete in all respects; (v) each Employee Benefit Plan
that is intended to qualify under Section 401 of the Code has received a
favorable determination letter from the IRS (or a favorable opinion letter that
may be relied on) that addresses all currently applicable qualification
requirements with respect to such plan, its related trust has been determined to
be exempt from taxation under Section 501(a) of the Code, and, to the Company's
and Sellers' Knowledge, nothing has occurred since the date of such letter that
has or is reasonably likely to adversely affect such qualification or exemption;
(vi) there is no Claim pending (other than routine Claims for benefits being
reviewed pursuant to the plan's internal Claim and approval process) or, to the
Company's or Sellers' Knowledge, Threatened with respect to the Employee Benefit
Plan or against the assets of the Employee Benefit Plan and there is no
governmental audit in process or pending with respect to any such Employee
Benefit Plan; and each Employee Benefit Plan is in compliance with all Laws,
including as applicable, ERISA and the Code.




--------------------------------------------------------------------------------




(e)Except as expressly required under Sections 601 through 609 of ERISA or
similar state insurance law and disclosed in Schedule 3.11(e), no Employee
Benefit Plan provides benefits, including death or medical benefits (whether or
not insured), with respect to current or former members, officers, employees,
directors or independent contractors of the Company beyond their retirement or
other termination of service, and the Company does not have any obligation to
provide or contribute toward the cost of such coverage or benefits.
(f)Except as set forth on Schedule 3.11(f), the consummation of the transactions
contemplated hereby, either singly or in conjunction with any other event, will
not (i) entitle any current or former member, officer, employee, director or
independent contractor to severance pay, unemployment compensation or any other
payment, except as expressly provided in this Agreement, (ii) accelerate the
time of payment or vesting or increase the amount of compensation due to any
current or former employee, director or independent contractor or (iii) result
in any prohibited transaction described in Section 406 of ERISA or Section 4975
of the Code for which an exemption is not available.
(g)No Employee Benefit Plan is currently or has been in the past a
"multi-employer plan" as defined in Section 3(37) of ERISA, and the Company has
no Liability under any prior "multi-employer plan", nor is any Employee Benefit
Plan a plan described in Section 4063(a) of ERISA.
(h)No material liability under Title IV of ERISA has been incurred by the
Company or any ERISA Affiliate, since the effective date of ERISA that has not
been satisfied in full, and to the Knowledge of the Company and the Sellers, no
condition exists that presents a risk to the Company or any ERISA Affiliate of
incurring a liability under such title.
(i)All costs of administering and contributions required to be made by the
Company to each Employee Benefit Plan under the terms of that Employee Benefit
Plan, ERISA, the Code or any other applicable Law have been timely made. All
amounts properly accrued to date as Liabilities of the Company under or with
respect to each Employee Benefit Plan (including administrative expenses and
incurred but not reported Claims) for the current plan year of the Employee
Benefit Plan have been recorded on the Company's books.
(j)Each Employee Benefit Plan that is intended to meet currently applicable
requirements for tax-favored treatment under Subchapter D of Chapter 1 of the
Code is to the Knowledge of the Company and the Sellers, in compliance with such
requirements and, if applicable, with the requirements of Sections 419 and 419A
of the Code, and no "disqualified benefits" (within the meaning of
Section 4976(a) of the Code) have been paid which would subject the Company to a
Tax under Code Section 4976.
(k)There is no Claim and, to the Knowledge of the Company and the Sellers, there
are no investigations, either currently in progress or expected to be instituted
in the future, relating to any Employee Benefit Plan, by any administrative
agency, whether local, state or federal.
(l)There are no pending or, to the Knowledge of the Company and the Sellers,
threatened lawsuits or other Claims (other than routine Claims for benefits
under the plan) against or involving (i) any Employee Benefit Plan or (ii) any
fiduciary of such Employee Benefit Plan (within the meaning of Section 3(21)(A)
of ERISA) brought on behalf of any participant, beneficiary or fiduciary
thereunder, nor to the Knowledge of the Company and the Sellers, is there any
reasonable basis for any such Claim.
(m)None of the Employee Benefit Plans are subject to the Tax on unrelated
business taxable income or unrelated debt-financed income under Section 511 of
the Code.
(n)Schedule 3.11(n) lists, as of December 1, 2012, each individual who is absent
from active employment with the Company by reason of (i) short-term or long-term
disability, (ii) leave of absence under the Family and Medical Leave Act of 1993
(or comparable state statute), (iii) military leave (under conditions that give
the employee re-employment rights) or (iv) other Company-approved leave of
absence.
(o)Schedule 3.11(o) lists, as of December 1, 2012, each individual who (i) has
elected to continue participating in a group health plan of the Company pursuant
to an election under COBRA, or (ii) has not made an election under COBRA but who
is still within the period during which the election may be made.




--------------------------------------------------------------------------------




(p)The Company has no legally binding commitment to create any additional
Employee Benefit Plans or to amend or modify any existing Employee Benefit Plan.
(q)No prohibited transaction has occurred with respect to any of the Employee
Benefit Plans, which is not exempt under Section 4975 of the Code and
Section 406 of ERISA and which would result in a material liability to the
Company and neither the Company nor any ERISA Affiliates has engaged in any
transaction with respect to any Employee Benefit Plan which could subject it to
either a civil penalty assessed pursuant to Section 409, 502(i) or 502(l) of
ERISA or a Tax imposed pursuant to Section 4975 or 4976 of the Code.
The representations and warranties set forth in this Section 3.11 shall
constitute the only representations and warranties by Sellers or the Company
with respect to the Employee Benefit Plans, compliance with ERISA and related
laws and other employee benefits matters.
.Title to Assets; Sufficiency of Assets.
(a)Except as set forth on Schedule 3.12(a), the Company has good title to, or,
in the case of leased or subleased assets, a valid and binding leasehold
interest in, all of its assets and properties, free and clear of all
Encumbrances other than Permitted Encumbrances. The Company has made available
to Buyer a list of the Company's fixed assets.
(b)The Company's assets, including the leased Real Property, are sufficient in
all material respects to carry on the business of the Company, including the
Business, as currently conducted.
(c)Except as set forth on Schedule 3.12(c), taken as a whole, the equipment and
other material items of tangible personal property and assets of the Company
(a) are in good operating condition and capable being used for their intended
purposes, ordinary wear and tear excepted, and (b) are usable in the Ordinary
Course. There has not been any significant interruption of operations of the
Business due to, or notice from any Governmental Authority with respect to,
inadequate maintenance by the Company of any tangible personal property and
assets. The assets and properties of the Company collectively constitute all of
the material assets, properties, goodwill and property rights (including
Software, Intellectual Property and/or rights related thereto) necessary and
sufficient to operate the Company following the Closing in the same manner as
the Company and the Business is currently operated. Other than customer tooling,
all of the Business assets and properties located at the Real Property are owned
or validly leased by the Company, subject to Permitted Encumbrances and
otherwise as set forth on Schedule 3.12(a). No asset or property used in, or
held for use in, the Business is leased from or owned by any Seller, related
party, or an Affiliate or the Company.
.Compliance with Environmental Laws. Except as set forth on Schedule 3.13:
(a)The Company has been in compliance in all respects with all Environmental
Laws. There is no Claim pending or, to the Company's or Sellers' Knowledge,
Threatened against the Company relating in any way to any Environmental Laws. To
the Company's or Sellers' Knowledge, there is no Claim pending or Threatened
against any other Person whose Liability therefor may have been retained or
assumed by or could be imputed or attributed to the Company relating in any way
to any Environmental Laws. Except as set forth on Schedule 3.13, to the
Company's or Sellers' Knowledge, there are no past or present events,
conditions, circumstances, activities, practices, incidents, actions, omissions
or plans that are likely to (i) interfere with or prevent compliance or
continued compliance by the Company with all Environmental Laws or (ii) give
rise to any Liability of the Company, including Liability under CERCLA or any
similar state, municipal, county, local, foreign, supranational or other Laws,
or otherwise form the reasonable basis of any Claim, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling, or the emission, discharge, release or threatened or
anticipated release into the environment, of any Hazardous Substance or
Hazardous Materials.
(b)(i) No Environmental Claims have been asserted against the Company since its
formation on April 16, 2008, nor does the Company or the Sellers have any
Knowledge or notice of any pending or Threatened Environmental Claim against the
Company and/or whether related to the Real Property




--------------------------------------------------------------------------------




or not, and (ii) to the Knowledge of the Company and the Sellers, the Company
has no Liabilities for non-compliance under Environmental Laws or with respect
to Hazardous Materials or Hazardous Substances and, to the Knowledge of the
Company and the Sellers, there are no facts, circumstances or conditions,
existing, initiated or occurring prior to the Closing Date, that could
reasonably be expected to result in any material Liability to the Company or any
of its Affiliates with respect to non-compliance under any Environmental Law.
(c)(i) To the Knowledge of the Company and the Sellers, since the Company's
formation on April 16, 2008, there has been no Release at, on, under or from any
of the properties or facilities currently or formerly owned, leased, operated or
used by the Company that could reasonably be expected to result in material
Liability to the Company under any Environmental Law or Contract or with respect
to Hazardous Materials or Hazardous Substances; (ii) to the Knowledge of the
Company and the Sellers, there was no Release at, on, under or from any of the
properties formerly owned, leased or operated by the Company during the period
of such ownership, tenancy or operation, or in respect of which the Company
performed any services, that would result in Liability to the Company under any
Environmental Law or Contract; and (iii) the Company has not arranged, by
Contract, agreement or otherwise, for the treatment or disposal of Hazardous
Materials at any location such as could result in any material Liability to the
Company.
(d)(i) To the Knowledge of the Company and the Sellers, the Company has obtained
and maintain all Environmental Permits required under applicable Environmental
Laws for the continued operations of their Business, including those related to
the Real Property; (ii) a true and complete list of all such Environmental
Permits is set out in Schedule 3.13(d); (iii) to the Knowledge of the Company
and the Sellers, the Company has timely filed applications for all Environmental
Permits; and (iv) to the Knowledge of the Company and the Sellers, none of the
Environmental Permits listed in Schedule 3.13(d) requires consent, notification
or other action to remain in full force and effect following consummation of the
transactions contemplated hereby.
(e)The Company has furnished or caused to be furnished to the Buyer copies of
all environmental assessments, reports, audits and other documents in its
possession or under its control that relate to (i) any real property currently
or formerly owned or leased by the Company, or (ii) the Company's and its
Affiliate's compliance with Environmental Laws. To the Knowledge of the Company
and the Sellers, any information furnished or made available to the Buyer by the
Company concerning the environmental condition of any such real property or the
Company's compliance with Environmental Laws was accurate and complete in all
material respects when furnished.
The representations and warranties set forth in this Section 3.13 shall
constitute the only representations and warranties by Sellers or the Company
with respect to Hazardous Substances, Environmental Laws, Permits relating to
Environmental Laws and other environmental matters.
.Taxes. Except as set forth on Schedule 3.14:
(a)The Company has duly filed or caused to be filed, in a timely manner, with
the appropriate taxing authorities, all Tax Returns required to be filed
(determined with regard to any timely extensions) by it. Each such Tax Return
(including any amendment thereto) is true, correct, and complete in all material
respects, and all Taxes due with respect to, or shown to be due on, such Tax
Returns (or in respect of subsequent assessments with regard thereto), have been
timely paid, or an adequate reserve has been established therefor on the
Financial Statements. There are no extensions of time to file any Tax Returns
that are pending (although the Company intends to file an extension with respect
to 2012) and there are no agreements or waivers extending the statutory period
of limitation applicable to any Taxes of the Company for any period.
(b)All Taxes required to be withheld by the Company have been withheld and have
been duly and timely paid to the proper taxing authority. There are no
Encumbrances (other than Permitted Encumbrances) on any of the assets of the
Company that have arisen in connection with any failure (or alleged failure) to
pay any Taxes. No deficiencies for any Taxes have been proposed, asserted or
assessed




--------------------------------------------------------------------------------




in writing against the Company that have not been remedied prior to the date
hereof. The Company has made all estimated income Tax deposits and all other
required Tax payments or deposits (including withholding Taxes).
(c)Except with respect to the Company's obligation prior to Closing, to make tax
distributions under section 7(a) of the Company's Third Amended and Restated
Operating Agreement effective June 29, 2010, the Company is not a party to or
bound by any Tax indemnity, Tax sharing or Tax allocation agreement, or any
other contractual obligation to pay the Tax obligations of another Person or to
pay the Tax obligations with respect to transactions relating to any other
Person.
(d)No foreign, federal, state, or local Tax audits or administrative or judicial
Tax proceedings are pending, being conducted or, to the Company's or Sellers'
Knowledge, Threatened with respect to the Company. The Company has not received
from any foreign, federal, state or local taxing authority any written notice
or, to the Company's and the Sellers' Knowledge, any oral notice, indicating an
intent to open an audit or other review, request for information relating to Tax
matters, or notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted or assessed by any taxing authority against the Company.
(e)Since formation on April 16, 2008, the Company has been treated as a
partnership for federal and state income Tax purposes.
(f)The Company has delivered to Buyer true copies of the federal and state
income Tax Returns relating to the Company (and amended income Tax Returns,
revenue agents' reports, and other notices from the Internal Revenue Service or
state taxing authorities) for each of its preceding two (2) taxable years.
(g)The Company is not a party to any deferred compensation plan, agreement,
contract or arrangement that fails to meet Code Section 409A, including the
requirements of paragraphs (2), (3) or (4) of Code Section 409A(a) or that was
not operated in accordance with such requirements.
(h)The Company has not been a "United States real property holding company"
within the meaning of Section 897 of the Code within the period specified in
that section, and has filed all statements, if any, which are required under
Treas. Reg. 1.897-2(h).
(i)The Company has not agreed, nor is it required to make, any adjustment under
Section 481 or 482 of the Code (or any corresponding or similar provision of any
state, municipal, county, local, foreign, supranational or other Tax Law) by
reason of a change in accounting method or otherwise. Except as set forth in the
Financial Statements, the Company will not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any
(i) installment sale or open transaction disposition made on or prior to the
Closing Date, (ii) prepaid amount received on or prior to the Closing Date, or
(iii) use of the cash, modified cash or modified accrual method of accounting.
(j)To the Knowledge of the Company and the Sellers, there is no basis for any
Governmental Authority to assess any additional Taxes for any period for which
Tax Returns have been or will be filed. There are no Claims concerning any
Liability for Taxes of the Company, either (i) claimed or raised by any
Governmental Authority and delivered to the Company in writing, or (ii) to the
Knowledge of the Company and the Sellers, based upon personal contact with any
agent of such Governmental Authority, no Tax audits or other administrative
proceedings or court proceedings are presently pending or, to the Knowledge of
the Company or Sellers, Threatened with respect to any Taxes for which the
Company has been or will be liable.
(k)The Company has not executed or entered into with any Taxing authority
(i) any agreement, waiver or other document extending or having the effect of
extending or waiving the period for assessments or collection of any Taxes for
which the Company would or could be liable, (ii) any closing agreement pursuant
to Section 7121 of the Code, provision thereof or any similar provision of
state, local or foreign Tax law that relates to the assets or operation of the
Company, or (iii) any power of attorney with respect to any Tax matter that is
currently in force.




--------------------------------------------------------------------------------




(l)No Tax assessment or deficiency which has not been paid, or for which an
adequate reserve has not been set aside, has been made or proposed in writing
against the Company, nor are any of the Tax Returns now being or, to the
Knowledge of the Company and the Sellers, Threatened to be audited. All Tax
deficiencies determined as a result of any completed audit have been satisfied.
The Company has delivered or otherwise made available to the Buyer complete
copies of all audit reports and statements of deficiencies with respect to any
Tax assessed against or agreed to by the Company for the three most recent
taxable periods for which such audit reports and statements of deficiencies have
been received by the Company.
(m)The Company is not a party to any agreement, contract, arrangement, or plan
that has resulted or would result, separately or in the aggregate, in the
payment of any "excess parachute payment" within the meaning of Code
Section 280G (or any corresponding provision of state, local, or foreign Tax
Law) in connection with the transactions contemplated by this Agreement.
(n)Other than with respect to Taxes shown on Tax Returns described in this
subparagraph (or Taxes not yet due and payable), to the Knowledge of the Company
and the Sellers, the Company is not subject to any Tax imposed on net income in
any jurisdiction other than those in which the Company has filed or will file an
income Tax Return.
(o)The Company has not since its formation on April 16, 2008 been a member of an
affiliated group filing a consolidated federal income Tax Return.
(p)The Company will not be required to include any material item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any
(A) installment sale or open transaction disposition made on or prior to the
Closing Date; or (B) prepaid amount received on or prior to the Closing Date.
(q)The Company has no material liability for the Taxes of any Person other than
the Company (A) under Reg. Section 1.1502-6 (or any similar provision of state,
local or foreign Law), (B) as a transferee or successor, or (C) by a contract.
(r)To the Knowledge of the Company and the Sellers, the Company will not be
required to make an adjustment to any Tax attribute of, or the basis of any
asset of, the Company under Section 1.1502-36(d) of the Treasury Regulations as
a result of the transactions contemplated by this Agreement.
The representations and warranties set forth in this Section 3.14, and the
representations and warranties set forth in Section 3.11 (insofar as they relate
to Taxes and the Code), shall constitute the only representations and warranties
by Sellers or the Company with respect to Taxes and the Code.
.Insurance. Schedule 3.15 sets forth a complete and accurate list and
description of all policies of insurance presently in effect with respect to the
Company, its business, the Business, or its assets, properties (including the
Real Estate), or of which the Company is the owner or the beneficiary, or under
which the Company is an insured or loss payee, true and correct copies of which
have heretofore been delivered or made available to Buyer. Schedule 3.15 also
includes the carrier, the description of coverage, the limits of coverage,
retention or deductible amounts, amount of annual premiums, date of expiration
and date through which premiums have been paid with respect to each insurance
policy listed on such Schedule. Sellers have previously provided the Buyer with
a list of any pending Claims in excess of $25,000. Subject to expirations and
renewals of insurance policies in the Ordinary Course, all such policies are in
full force and effect, all premiums with respect thereto covering all periods up
to and including the date as of which this representation is being made have
been paid (other than retrospective premiums which may be payable with respect
to workers' compensation insurance policies), and no written notice of
cancellation or termination has been received with respect to any such policy.
To the Company's and Sellers' Knowledge, the insurance policies to which the
Company is a party or beneficiary are sufficient for the Business and for
compliance in all material respects with all requirements of Law and all
Material Contracts.




--------------------------------------------------------------------------------




.Related Party Transactions. Except as set forth in Schedule 3.16, no Affiliate
of the Company or any Seller or any Person having common ownership or control
with the Company or any Seller, has any direct or indirect interest in or other
business relationship or arrangement with the Company or any Person that
(i) does business with the Company in connection with the operation of the
Company's Business or otherwise (ii) owns any Contract, property, whether asset
or right or provides any services, that is used by the Company. All obligations
of any Affiliate of the Company or any Seller to the Company, and all
obligations of the Company to any Affiliate of the Company or any Seller, other
than remuneration for services performed on behalf of the Company, are described
on Schedule 3.16.
.Labor Matters.
(a)This Company is not, and never has been since its formation on April 16,
2008, a party to a collective bargaining agreement with any of its employees.
There is no employment discrimination, harassment, safety or unfair labor
practice or other employment-related investigation, Claim or allegation pending
or, to the Company's and Sellers' Knowledge, Threatened against the Company.
(b)The Company has provided or made available to Buyer copies of all of the
Company's written employment policies, employment agreements, and written
summaries of all unwritten employment policies, and employment agreements
presently in effect.
(c)Schedule 3.17(c) contains a true, correct and complete list of (a) all
employees of the Company, (b) each such employee's title and location of
employment, (c) each such employee's employment status (i.e. whether such
employee is actively employed or not actively at work due to short-term
disability, sick leave, authorized leave or absence, layoff for lack of work or
service in the Armed Forces of the United States or for any other reason) and
(d) each such employee's annual rate of compensation, including bonuses and
other incentive compensation with respect to the most recently completed fiscal
year. For purposes of subclause (d), in the case of salaried employees, such
list identifies the current annual rate of compensation for each such employee,
and in the case of hourly or commission employees, such list identifies the
current hourly or commission rate for each such employee.
(d)During the three (3) years prior to the date hereof, there has been no labor
strike, work stoppage, unfair labor practice charge, grievance or other labor
dispute pending or, to the Knowledge of the Company and the Sellers, threatened
against or with respect to the Company. During the three (3) years prior to the
date hereof, there have been no activities or proceedings of any labor union to
organize any employees of the Company. To the Knowledge of the Company and the
Sellers, no event has occurred or circumstance exists that could provide the
basis for any work stoppage or labor dispute. To the Knowledge of the Company
and the Sellers, the Company has complied in all respects with all Employment
Laws. To the Knowledge of the Company and the Sellers, the Company is not liable
for the payment of any compensation, Damages, Taxes, fines, penalties or other
amounts, however designated, for failure to comply with any Employment Laws. To
the Knowledge of the Company and the Sellers, all of the Company's current
procedures, policies and training practices with respect to employee matters,
including, without limitation, those relating to the hiring and termination of
employees and worker safety, conform in all material respects with all
applicable Laws. The Company is not subject to any pending Claim for overdue
overtime compensation due to any employee, and to the Knowledge of the Company,
no such Claim has been Threatened. No consent of any labor union is required to
consummate the transactions contemplated by this Agreement and the Company
Ancillary Documents. The Company and the Seller have no Knowledge that any
current employee, consultant or independent contractor may terminate or
materially alter its relations with the Company, either as a result of the
transactions contemplated hereby or otherwise.
(e)Schedule 3.17(e) contains a correct and complete list of (i) all of the
officers and managers of the Company, specifying their salary, wages, position,
work location and length of service, respectively, and (ii) as of December 1,
2012, all of the independent contractors of the Company, and with respect to
independent contractors, such consulting or other independent contractor fees.
(f)To the Knowledge of the Company and the Sellers, the Company is in compliance
in all material respects with all Laws, Orders and other requirements respecting
employment and employment




--------------------------------------------------------------------------------




practices, terms and conditions of employment and wages and hours; and is not
engaging in any unfair labor practice with respect to any employee of the
Company.
(g)There is no existing default or breach of the Company under any employment
agreement (or event or condition that, with notice or lapse of time or both
could constitute a default or breach) and, to the Knowledge of the Company and
the Sellers, there is no such default (or event or condition that, with notice
or lapse of time or both, could constitute a default or breach) with respect to
any other party to any employment agreement.
(h)Other than the agreements listed in Schedule 3.17(h), there is no severance,
consulting, relocation, retention, stay-on or other agreement, contract or
understanding between the Company and any of its employees, other than at-will
employment arrangements.
(i)There is no pending or, to the Knowledge of the Company and the Sellers,
Threatened charge, complaint, allegation, application or other process or Claim
against the Company before any Governmental Authority with respect to any
employee.
(j)The Company has paid, or set forth as an accrual on the Financial Statements,
and performed all obligations when due with respect to its respective employees,
consultants, agents, officers and directors, including without limitation the
payment of any accrued and payable wages, severance pay, vacation pay, benefits
and commissions, except those obligations that are in good faith being
challenged by the Company as not valid obligations as more fully described in
Schedule 3.17(j).
(k)Except as set forth in Schedule 3.17(k), there are no pending or, to the
Knowledge of the Company and the Sellers, Threatened or reasonably anticipated
Claims or actions against the Company under any workers' compensation
policy/program or long-term disability policy/program.
The representations and warranties set forth in this Section 3.17 shall
constitute the only representations and warranties by Sellers or the Company
with respect to labor and employment matters.
.Inventory. The Company's inventory is of a quality and quantity usable and
saleable in the Ordinary Course. The value at which the Company carries its
inventory on the Balance Sheet reflects its customary inventory valuation policy
of stating inventory on the standard cost method at the lesser of cost or
market, all in accordance with GAAP. Except as described on Schedule 3.18, no
inventory has been consigned to others. The quantity of inventory set forth on
the Balance Sheet is sufficient and adequate in all material respects for, but
is not materially in excess of the level appropriate to, the conduct of the
Company's Business as it previously has been conducted. Except as reserved for
in the Closing Balance Sheet, none of the inventory is obsolete. To Company's
and Sellers' Knowledge, all finished goods inventory is free of any defect or
other deficiency and meet in all material respects, all required specifications
of the customers of the Company and any federal, state, foreign and local code
standards, if applicable, for such inventory.
.Brokers. Except as set forth on Schedule 3.19, no broker, finder, or investment
banker is entitled to any brokerage, finder's, or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company.
.Intellectual Property.
(a)All of the registrable Intellectual Property owned by the Company, licensed
to the Company by a third party (excluding any license implied by the sale of a
product and any generally commercially available, off-the-shelf software
programs), and/or licensed by the Company to any third party is set forth on
Schedule 3.20(a).
(b)The Company owns, is properly licensed under, or otherwise possesses the
valid and enforceable right to use all Intellectual Property that is used in the
operation of the Business as currently conducted. The Company is not, nor will
it be as a result of the execution and delivery of this Agreement or the
performance of its obligations hereunder, in violation in any respect of any
licenses, sublicenses or other agreements as to which it is a party and pursuant
to which it is authorized to use any third-party Intellectual Property rights.




--------------------------------------------------------------------------------




(c)To the Company's and Sellers' Knowledge, no third party is infringing upon,
misappropriating or otherwise violating any Intellectual Property of the
Company; and the Company is not infringing upon, misappropriating or otherwise
violating any third-party Intellectual Property rights and, to the Company's and
Sellers' Knowledge, there exists no reasonable basis for any Claim of such
infringement, misappropriation or other material violation of any third-party
Intellectual Property rights. Neither Company or any Seller has received, within
the five (5) years prior to the date hereof, from any third party any written
notice that the Company has infringed upon, misappropriated or otherwise
violated any third-party Intellectual Property rights.
(d)No Intellectual Property right of the Company is or has been judicially
determined to be invalid or unenforceable. No judicial, regulatory or
administrative proceeding is currently pending or, to the Company's or Sellers'
Knowledge, Threatened which challenges the validity or enforceability of any
Intellectual Property right of the Company.
(e)Consistent with Ordinary Course, the Company has its salaried employees
execute employee invention assignment agreements. A generic copy of such
invention agreement is attached hereto as Schedule 3.20(e).
The representations and warranties set forth in this Section 3.20 and in Section
3.25 shall constitute the only representations and warranties by Sellers or the
Company with respect to Intellectual Property matters.
.Major Customers and Suppliers. Schedule 3.21 sets forth an accurate and
complete list of all of the customers of the Company for the fiscal years ended
October 31, 2012 and 2011 showing the dollar amount of net revenues from each
such customer during each such period. Schedule 3.21 also sets forth a list of
the top twenty-five (25) suppliers of the Company (determined on the basis of
the consolidated total dollar volume of purchases during such fiscal years)
showing the dollar amount of the purchases from each such supplier during such
periods. No customer described on Schedule 3.21 has provided written notice that
it will not continue to be a customer after the Closing at substantially the
same level of purchases made and/or purchase prices charged (subject to Ordinary
Course cost-downs disclosed in Schedule 3.21), during the periods noted above in
this Section. No supplier described on Schedule 3.21 has provided written notice
that it will terminate or will not continue to be a supplier to the Company
after the Closing with substantially the same price (subject to Ordinary Course
pricing changes), quantity and quality of goods and services as was provided
during the periods noted above in this Section. The Company has not since its
formation on April 16, 2008 been subject to any criminal investigation or
penalty, civil penalty or award of civil damages with respect to the provision
of services or the purchase of products or services, and there is no Claim by
any customer, Governmental Authority or insurers with respect to any services or
other work performed by the Company or its employees.
.Accounts Receivable. All accounts receivable and notes receivable of the
Company reflected on the Balance Sheet or that have arisen since the Balance
Sheet Date, (a) arose out of arm's length transactions actually made in the
Ordinary Course of Business and (b) are the valid, existing and legally binding
obligations of the parties obligated to pay such amounts. Except as set forth on
Schedule 3.22, all accounts receivables are ninety (90) days old or less and no
person or third party has initiated or threatened in writing to initiate, a
dispute regarding the collectability of any such accounts receivables. The
Company has not factored any of its accounts receivables. Since October 31,
2011, the Company has collected all accounts receivable in the Ordinary Course.
No account receivable set forth on Schedule 3.22 is with a party with whom the
Company has had or settled a dispute regarding the collection of any past
account receivable.
.Bank Accounts. Schedule 3.23 sets forth a correct and complete list of all
banks, trusts, companies, savings and loan associations and other financial
institutions, in which the Company has an account, safe deposit box, lock box or
other arrangement for the collection of accounts receivable or line of credit or
other loan facility relationship, the address of each such bank, the account
number of each such account, and the names of all persons authorized to draw
thereon or have access thereto. Schedule 3.23 also




--------------------------------------------------------------------------------




sets forth the name of each person, firm, corporation or business, or
organization holding a general or special power of attorney from the Company and
a summary of such terms.
.Accounting Records. Except as reflected in the Financial Statements or in
Schedule 3.24, the Company maintains accounting records that fairly and validly
reflect, in all material respects, its transactions and maintains accounting
controls sufficient to provide reasonable assurances that such transactions are,
in all material respects, (a) executed in accordance with management's general
or specific authorization, and (b) recorded as necessary to permit the
preparation of financial statements in conformity with GAAP applied on a
consistent basis.
.Software.
(a)Schedule 3.25(a) sets forth a correct and complete list of (i) the Company
proprietary software, and (ii) the Company licensed software (excluding any
license to use implied by the sale of a product and any generally commercially
available, off-the-shelf software programs).
(b)None of the Company proprietary software is subject to any obligation or
condition (including any obligation or condition under any "open source"
license) that: (i) could or does require, or could or does condition the use or
distribution of such Company proprietary software on, the disclosure, licensing
or distribution of any source code for any portion of such Company proprietary
software; or (ii) could or does otherwise impose any material limitation,
restriction or condition on the right or ability of the Company to use or
distribute any Company proprietary software.
(c)To the Knowledge of the Company and the Sellers, none of the Company software
contains any programming defect, error, or bug that is outside the scope of
programming defects, errors and bugs typically corrected in the Ordinary Course
of the Company's software maintenance procedures and programs and that, if such
defect, error or bug were not corrected, would materially and adversely affect
the Company's operations or the Business.
(d)The source code for Company proprietary software currently in use by the
Company or that is subject to any license arrangement is maintained in
confidence consistent with reasonable industry practices.
.Tooling; Tooling Work-in-Progress. All tooling, including all tooling work-in
process, including any such tooling being completed by outside vendors is listed
in Schedule 3.26. Schedule 3.26 lists all tooling located at any vendors and/or
owned by the Company or its customers and in possession of the Company. All such
tooling work-in-process will be timely delivered to the Company, and to
Company's and Sellers' Knowledge, in all material respects, free of any defects
or other deficiencies and, to Company's and Sellers' Knowledge, meet in all
material respects all required specifications, including customer
specifications, as applicable for such tooling and parts produced therefrom.
There are no Claims by any vendors against the Company related to tooling.
.Product and Service Warranties. Except as set forth in Schedule 3.27, The
Company has not made any express warranty or guaranty as to goods sold, or
services provided by the Company or its subcontractors. There is no pending or,
to the Knowledge of the Company and the Sellers, Threatened Claim alleging, or
any existing facts or circumstances that could reasonably be expected to give
rise to, any product recalls or service bulletin or breach of any express or
implied warranty or guaranty or request for repair, return or credit of or for
defective products or services. The Company has not been required to pay direct,
incidental or consequential Damages to any Person except with respect to
products rejected by a customer before installation identified on Schedule 3.27,
or to incur any direct or indirect costs in connection with a product liability,
product recall, service bulletin, warranty or guaranty Claim in connection with
any of such products or services during the five (5) years prior to the date
hereof.
.Work-in-Process. Except as set forth in Schedule 3.28, to the Knowledge of the
Company and Sellers, the Company's work-in-process is capable generally of being
processed and finished at ordinary costs and pursuant to applicable purchase
order terms and conditions and all commitments related thereto.
.No Additional Representations or Warranties.




--------------------------------------------------------------------------------




(a)In connection with Buyer's investigation of the Company, Buyer has received
from the Company and the Sellers, certain estimates, forecasts, plans and
financial projections of the Company. Buyer acknowledges that (i) there are
uncertainties inherent in attempting to make such estimates, forecasts, plans
and projections, (ii) Buyer is familiar with such uncertainties, (iii) Buyer is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all estimates, forecasts, plans and projections so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
forecasts, plans and projections) and (iv) Buyer has not relied on the Company's
estimates, forecasts, plans and financial projections in making its investment
decision in connection with this Agreement. Accordingly, none of Sellers or the
Company make any representation or warranty with respect to such estimates,
forecasts, plans and projections (including any such underlying assumptions).
Notwithstanding the above, all such estimates, forecasts, plans and projections
were prepared in good faith, and are not fraudulent or intentionally inaccurate
of deficient.
(b)EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE COMPANY
EXPRESSLY SET FORTH IN SECTIONS 3 AND 4 HEREOF, NONE OF SELLERS NOR THE COMPANY
MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY,
IN RESPECT OF SELLERS, THE COMPANY OR ANY OF THEIR RESPECTIVE ASSETS,
LIABILITIES OR OPERATIONS. Notwithstanding the foregoing or any other provisions
hereof, this Section 3.29 shall not in any way (i) alter, change or limit any
representations, warranties or covenants of the Sellers contained in this
Agreement, (b) alter, change or limit Buyer's right to rely on the
representations, warranties and covenants of the Sellers or the Company
contained in this Agreement, (c) limit Buyer's right to indemnification (subject
to the provisions of Section 10) for any breach of any representations,
warranties or covenants of the Company or the Sellers contained in this
Agreement, and/or (d) alter, change or limit Buyer's right to pursue any and all
available rights and remedies in the case of Sellers' intentional fraud.
4.Representations and Warranties Regarding Sellers. Except as set forth in the
applicable Schedule of the Disclosure Schedule, each Seller, individually and
solely as to such Seller, represents and warrants to Buyer as follows:
.Power and Authority. Such Seller has the capacity, power and authority to
execute and deliver this Agreement and all other documents contemplated
hereunder and the Company Ancillary Documents, to perform his/its obligations
hereunder and to consummate the transactions contemplated hereby.
.Validity of Agreement. This Agreement and all other documents contemplated
hereunder, including the Company Ancillary Documents, have been duly executed
and delivered by such Seller and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes his legal, valid and binding
obligation, enforceable against such Seller in accordance with its terms, except
for the bankruptcy.
.Title to Units. Such Seller is the record and beneficial owner of and has good
and valid title to the Units set forth opposite such Sellers' name on
Schedule 1.01, free and clear of any Encumbrances.
.Legal Proceedings. There is no Claim or litigation pending or, to the Knowledge
of such Seller, Threatened against, relating to or involving such Seller that
could reasonably be expected to adversely affect such Seller's ability to
consummate the transactions contemplated by this Agreement or any Company
Ancillary Document to which such Seller is a party.
.Amounts Owed to Seller. Except for amounts owed, or to be repaid, in connection
with this transaction and specifically contemplated by this Agreement and
amounts owed in the Ordinary Course and for compensation for services rendered
as an employee of the Company, the Company does not owe and is not obligated to
pay such Seller any amount, and such Seller has no Claim of any kind against the
Company, or any officer, employee, manager, member, or director of the Company.
.No Foreign Person. Such Seller is not a foreign person within the meaning of
Section 1445 of the Code.




--------------------------------------------------------------------------------




.Securities Laws. The transfer and sale of the Units do not require the consent,
approval or filing with any Governmental Authority pursuant to any Laws,
including any state or federal securities or blue sky laws.
.Seller Contracts. None of the Sellers are party to any type of membership
agreement or Contract related to the Business, the Company or the Units, or
their transferability or ability to vote, including but not limited, any
buy-sell agreement, unit pledge, unit option, cross purchase, voting trust,
operating agreement, member agreement, or any similar Contract related thereto.
.Absence of Restrictions and Conflicts. The execution and delivery by such
Seller of this Agreement and the Company Ancillary Documents to which he or it
is a party does not, and the performance of such Seller's obligations hereunder
and thereunder will not, (a) to the Knowledge of such Seller, conflict with or
violate any Law applicable to such Seller (with or without notice or lapse of
time or both), or by which any of his/its properties or assets is bound, (b) to
the Knowledge of such Seller, violate or conflict with, constitute a breach of
or default under, result in the loss of any benefit under, permit the
acceleration of any obligation under or create in any party the right to
terminate, modify or cancel, (i) any Contract, will, agreement, trust, permit,
franchise, License or other instrument applicable to such Seller, or (ii) any
Order of any Governmental Authority to which such Seller is a party or by which
any of his/its properties are bound, (c) arbitration award or judgment
applicable to such Seller, or (d) require the consent and approval by any
Governmental Authority.
5.Representations and Warranties Regarding Buyer. Buyer represents and warrants
to Sellers that:
.Organization and Qualification. Buyer is an Ohio limited liability company duly
organized, validly existing and in good standing under the Laws of Ohio. Buyer
has all requisite limited liability company power and authority to execute and
deliver this Agreement and the other documents and instruments to be executed
and delivered by Buyer pursuant hereto and to carry out the transactions
contemplated hereby and thereby. Buyer is duly qualified or licensed as a
foreign entity to do business, and is in good standing, in each jurisdiction
where the character of the properties owned, leased, or operated by it or the
nature of its activities makes such qualification or licensing necessary, except
where the failure to be so duly qualified or licensed and in good standing,
would not, individually or the aggregate, have a material adverse effect on the
condition, liabilities, operations or results of operations of Buyer.
.Authorization and Validity of Agreement. The execution and delivery of this
Agreement and the other documents and instruments to be executed and delivered
by Buyer pursuant hereto and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by Buyer. No other or further
limited liability company act or proceeding on the part of Buyer or its
respective shareholders is necessary to authorize this Agreement or the other
documents and instruments to be executed and delivered by Buyer pursuant hereto
or the consummation of the transactions contemplated hereby and thereby. This
Agreement constitutes, and when executed and delivered, the other documents and
instruments to be executed and delivered by Buyer pursuant hereto will
constitute, valid and binding agreements of Buyer enforceable in accordance with
their respective terms, except for the Bankruptcy.
.No Conflict; Required Filings and Consents.
(a)The execution and delivery of this Agreement by Buyer does not, and the
consummation of the transactions contemplated hereby and the performance of this
Agreement by Buyer shall not, (i) conflict with or violate the Organizational
Documents of Buyer, (ii) conflict with or violate any Law or Order applicable to
Buyer or by which its properties are bound or affected or (iii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration, or cancellation of, or result in the
creation of an Encumbrance (other than Permitted Encumbrances) on, any of the
properties or assets of Buyer pursuant to any Contract, permit, or restriction
of any kind or character to which Buyer is a party or by which Buyer or any of
its properties is bound or affected, except in the case of clause (iii) for any
such breaches, defaults, or other occurrences that would not reasonably be
expected to have a material adverse effect on the condition, liabilities,
operations or results of operations of Buyer.




--------------------------------------------------------------------------------




(b)No consent, approval, order or authorization, or permit of, action by or in
respect of, registration, declaration or filing with, or notification to, any
Governmental Authority, or any other Person is required to be made, obtained,
performed or given to or with respect to Buyer in connection with the execution
and delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby, except for such consents, approvals,
authorizations, permits, filings or notifications, the failure to be made or
obtained would not reasonably be expected to have a material adverse effect on
the condition, liabilities, operations or results of operations of Buyer.
.Absence of Litigation. There is no Claim of any kind pending against Buyer
which contests the validity of this Agreement or the ability of Buyer to
consummate the transactions contemplated by this Agreement.
.Brokers. No broker, finder, or investment banker is entitled to any brokerage
fee, finder's fee, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer or any Affiliate of Buyer.
.Investment Intent. Except for any transfer to an Affiliate of Buyer, Buyer is
acquiring the Units for its own account for investment purposes only and not
with a view to any public distribution thereof or with any intention of selling,
distributing or otherwise disposing of the Units in a manner that would violate
the registration requirements of the Securities Act of 1933, as amended. Buyer
agrees that the Units may not after the Closing Date, be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act of 1933, as amended, and any applicable
state securities laws, except pursuant to an exemption from such registration
under such laws. Buyer is able to bear the economic risk of holding the Units
for an indefinite period (including total loss of its investment), and (either
alone or together with its representatives) has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risk of its investment.
.Financial Capability; Solvency. Buyer will have at the Effective Time
sufficient immediately available funds in cash to pay the Purchase Price
described in this Agreement and to perform its obligations hereunder and to pay
its related fees and expenses. Buyer is not insolvent, nor will Buyer be
rendered insolvent by any of the transactions contemplated herein. As used in
this Section, "insolvent" means that the sum of the debts and other probable
Liabilities of Buyer exceeds the present fair saleable value of the assets of
Buyer. Immediately after giving effect to the consummation of the transactions
contemplated by this Agreement: (a) Buyer will be able to pay its Liabilities as
they become due in the usual course of its business; (b) Buyer will not have
unreasonably small capital with which to conduct its present or proposed
business, including its direct or indirect operation of the Company following
Closing; and (c) Buyer will have assets (calculated at fair market value) that
exceed its Liabilities.
.No Additional Representations and Warranties. Except for the representations
and warranties contained in this Section 5, Buyer makes no other express or
implied representation or warranty, either written or oral.
6.Covenants and Agreements of the Parties.
.Publicity. The Parties shall not issue any press release or make any public
statement concerning the transactions contemplated by this Agreement without the
mutual consent of Buyer and the Seller Representative, except as may be required
by Law.
.Litigation Support. In the event and for so long as Buyer, the Company or the
Seller Representative, as applicable, actively is/are contesting or defending
against any action, suit, proceeding, hearing, investigation, complaint, Claim,
or demand in connection with (a) any transaction contemplated under this
Agreement or (b) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction arising on or prior to the Closing Date involving the Company, each
of the other aforementioned Parties shall cooperate in a commercially reasonable
fashion with such other Party or its counsel in the defense or contest, make
reasonably available their personnel during normal business hours, and provide
such testimony and reasonable access to their books and records as shall be
reasonably requested in connection with the defense or contest, all at the sole
cost and expense




--------------------------------------------------------------------------------




of the contesting or defending Party. Notwithstanding the provisions of this
Section 6.02, while the existence of an adversarial proceeding between the
parties to this Agreement will not abrogate or suspend the provisions of this
Section 6.02 as to such information directly pertinent to such dispute, the
Parties may not utilize this Section 6.02, but rather absent agreement, must
utilize the rules of discovery.
.Books and Records. After the Closing, Buyer will, and will cause the Company
and its Affiliates to, retain all books, records and other documents pertaining
to the business of the Company in existence on the Closing Date for a period of
five (5) years from the Closing Date and to make the same available in a manner
as not to interfere unreasonably with the Company's normal business operations
after the Closing Date for such five (5) year period for inspection by the
Seller Representative and its representatives (and copying upon the reasonable
approval of the Buyer) during the normal business hours of the Company, upon
reasonable request and upon reasonable advance notice.
.Resignation. Unless otherwise directed by the Buyer in writing prior to the
Closing, at or prior to the Closing, the Sellers shall have caused all of the
officers/trustees, directors/managers of the Company and as applicable, its
Employee Benefits Plans, to deliver written resignations from their positions as
such, in form and substance satisfactory to the Buyer, from their positions as
trustees/officers, directors/managers of the Company and each of its Employee
Benefit Plans, as applicable, effective as of the Closing.
.Release.
(a)Each Seller, severally, on behalf of himself and his successors, assigns,
heirs, beneficiaries, creditors, representatives, trustees and Affiliates (the
"Releasing Parties") hereby fully, finally and irrevocably releases, acquits and
forever discharges the Company, and its successors, assigns, Affiliates,
insurers, controlling persons, and operating, administration and services
companies and the like, and all persons and entities acting for, through or in
concert with any of them (collective, the "Released Parties"), of and from any
and all commitments, actions, debts, Claims, counterclaims, suits, causes of
action, Damages, demands and compensation of every kind and nature whatsoever,
past, present or future, whether known or unknown, contingent or otherwise,
suspected or unsuspected, at law or in equity, whether in any federal or state
court or before an administrative agency of any federal, state, county or
municipal government, which such Releasing Parties, or any of them, had, has or
may have had at any time in the past until and including the date of this
Agreement, against the Released Parties, or any of them, only with regard to
(i) any claims which relate to or arise out of such Releasing Party's prior
relationship with the Company, or his rights or status as a member, officer,
director, manager or employee of the Company, and (ii) any rights to
intellectual property, or any rights to indemnification or reimbursement from
the Company or any Affiliate thereof, whether pursuant to their respective
organizational documents, contract or otherwise, and whether or not relating to
Claims pending on, or asserted after, the Closing Date (collectively, "Causes of
Action"). Notwithstanding the foregoing, Claims resulting from any of the
following shall not be considered Causes of Action: (a) obligations of the Buyer
under this Agreement or the Company Ancillary Documents, or any other documents,
instruments, certificates, or agreements executed by the Buyer at the closing of
the transactions contemplated by this Agreement, (b) obligations of the Company
under any employment agreement or other agreement executed by the Company, on
one hand, and any Releasing Party, on the other hand, in connection with the
closing of the transactions contemplated by this Agreement, (c) obligations of
the Company for any accrued, but unpaid, salary or expense reimbursement owing
to a Releasing Party or for any benefits of a Releasing Party in respect of any
benefit plans maintained by the Company, and (d) any rights under any D&O
insurance policy maintained by the Company.
(b)Each Seller, severally, hereby represents to the Released Parties that he
(i) has not assigned any Causes of Action or possible Causes of Action against
any Released Party, (ii) fully intends to release all Causes of Action against
the Released Parties, and (iii) has been given an opportunity to or has
consulted with counsel with respect to the execution and delivery of this
release and has been apprised of the consequences hereof.
(c)Each Seller, severally, hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any Claim or demand, or commencing,
instituting or causing to be commenced, any




--------------------------------------------------------------------------------




proceeding of any kind against any Released Parties, based upon any Causes of
Action. Each Seller further agrees that, in the event he brings a Claim or
charge covered by this Section 6.05 or does not dismiss and withdraw any Claim
covered by this Section 6.05 in which he seeks Damages or any other relief
against any Released Party, or in the event he seeks to recover against any
Released Party in any Claim brought by a Governmental Authority on his behalf,
the release in this Section 6.05 shall serve as a complete defense to such
Claims or charges.
7.Covenants.
.Returns and Payment of Taxes.
(a)Seller Representative shall prepare or cause to be prepared and shall timely
file or cause to be filed, all Tax Returns for the Company required to be filed
by the Company on or before the Closing Date (taking into account extensions)
and all income Tax Returns for the Company with respect to any period ending on
or before the Closing Date. Buyer will prepare or cause to be prepared and
timely file or cause to be filed all other Tax Returns (i.e., other than Tax
Returns which the Seller Representative is responsible for preparing under the
first sentence of Section 7.01(a)) for the Company. To the extent consistent
with applicable Law, the Tax Returns described above will be prepared on a basis
consistent with the past practices of the Company. The Sellers shall pay or
cause the Company to pay prior to the Closing Date all Taxes due and payable on
the Tax Returns filed under the first sentence of this Section 7.01(a) (other
than income Taxes of the Company with respect to any period ending on or before
the Closing Date, which are the sole responsibility of the Sellers and which
shall be timely filed and paid by Sellers when due). The Sellers shall reimburse
Buyer with respect to Tax Returns filed under the second sentence of this
Section 7.01(a), (i) in the case of Tax periods of the Company ending on or
before the Closing Date, for all Taxes of the Company due and payable for such
Tax periods, and (ii) in the case of Tax periods of the Company that begin
before the Closing Date and end after the Closing Date, an amount equal to that
portion of Taxes of the Company due and payable as relates to the portion of the
Tax period ending on the Closing Date (as determined under Section 7.01(c),
below), within five (5) Business Days after payment by Buyer or the Company of
such Taxes, in either case, only to the extent such Taxes are not included in
the determination of the Final Closing Net Working Capital.
(b)With respect to the Tax Returns referred to in the second sentence of
Section 7.01(a) which cover a period (or portion thereof) that begins before the
Closing Date (a "Straddle Period Return"), Buyer shall provide Seller
Representative with copies of all Straddle Period Returns for Seller
Representative's review and approval, which approval shall not be unreasonably
withheld, delayed or conditioned, at least thirty (30) days prior to the
applicable filing due date. Following receipt of each Straddle Period Return,
Seller Representative shall have a period of ten (10) days to provide Buyer with
a statement of any disputed items with respect to any Straddle Period Return. In
the event Seller Representative and Buyer are unable to reach agreement with
respect to any reasonably disputed items within a period of five (5) days after
Buyer's receipt of such statement, all such reasonably disputed items shall be
submitted to the Arbitrating Accountant (or the appropriate Tax specialist in
his or her accounting firm) for final resolution before the applicable filing
due date.
(c)For the sole purpose of apportioning any Taxes of the Company relating to a
period that includes (but that would not end on) the Closing Date, the Buyer
shall, to the extent permitted by applicable Law, elect with the relevant
Governmental Authority to treat for all purposes the Closing Date as the last
day of a taxable period of the Company. In the case where applicable Law does
not permit the Company to treat the Closing Date as the last day of a taxable
period, then for purposes of this Agreement, the portion of such Tax that is
attributable to the Company for the part of such taxable period that ends on the
Closing Date shall be (i) in the case of a Tax that is not based or measured by
income or receipts of the Company or that is not imposed in connection with any
sale or other transfer or assignment of property or any other specifically
identifiable transaction or event (or, in the case of such Taxes determined on
an arrears basis, the amount of such Taxes for the immediately preceding
period), the total amount of such Tax for the full taxable period that includes
the Closing Date multiplied by a fraction, the numerator of which is the




--------------------------------------------------------------------------------




number of days from the beginning of such taxable period to and including the
Closing Date and the denominator of which is the total number of days in such
full taxable period, and (ii) in the case of a Tax that is based on or measured
by income or receipts of the Company or imposed in connection with any sale or
other transfer or assignment of property or any other specifically identifiable
transaction or event, the Tax that would be due with respect to such partial
period, if such partial period were a full taxable period, apportioning income,
gain, expenses, loss, deductions and credits equitably based on an interim
closing of the books as of the end of the Closing Date. All determinations
necessary to give effect to the foregoing allocations shall be made in a manner
consistent with the prior practices of the Company.
(d)The Parties shall reasonably cooperate, as and to the extent reasonably
requested by the other Party, in connection with the furnishing of information
relating to and the filing of Tax Returns of the Company and any audit,
litigation or other proceeding with respect to Taxes, including with respect to
any pre-Closing Tax period. Such cooperation shall include signing any Tax
Return, amended Tax Returns, Claims or other documents necessary to settle any
Tax controversy, the retention and (upon the other Party's request) the
provision of records and information which are reasonably relevant to any such
Tax Returns, audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Parties agree to retain all
books and records with respect to Tax matters pertinent to the Company relating
to any taxable period beginning before the Closing Date until the expiration of
the statute of limitations (and, to the extent notified by another Party, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority.
(e)Any refund of income Taxes or IRS tax deposits of the Company or the Sellers
(including any interest with respect thereto) attributable (or treated as
attributable) to any period occurring on or before the Closing Date (including
the $67,173 deposit projected to be refunded after the close on the date hereof
of the Company's tax year) shall be the property of Sellers, shall be paid
promptly to or at the direction of the Seller Representative for further payment
to the Sellers and if received by Buyer or the Company or any other Affiliated
entity of Buyer shall be payable promptly to or at the direction of the Seller
Representative.
.Post-Closing Audits and Other Proceedings. From and after the Closing Date, the
Seller Representative and Buyer shall give prompt notice to each other of any
proposed adjustment by any taxing authority to Taxes of the Company for all Tax
periods that end on or prior to the Closing Date or any period that covers both
before and after the Closing Date. Except with respect to income Tax matters,
Buyer shall control the conduct of any Tax audit or proceeding involving the
Company that occurs after the Closing Date. Buyer shall keep the Seller
Representative reasonably informed of the progress of any such audit or other
proceeding, and the Seller Representative shall cooperate in all reasonable
respects with Buyer and the Company in the conduct of any such audit or other
proceeding. Notwithstanding anything in this Agreement to the contrary, Buyer
shall not, and shall cause the Company not to, resolve, settle, compromise, or
abandon any issue or Claim without the prior written consent (which consent
shall not be unreasonably withheld, delayed or conditioned) of the Seller
Representative (on behalf of Sellers) if such action would adversely affect the
Tax liabilities of the Company for any period ending on or prior to the Closing
Date (including any imposition of any income Tax deficiencies). Seller
Representative shall control all audits or proceedings with respect to income
Tax matters involving the Company for periods that end on or before the Closing
Date. Buyer shall, and shall cause the Company to, cooperate in all reasonable
respects with Seller Representative in the conduct of any such audit or
proceeding
.Amendment of Returns. Neither Buyer nor the Company may amend or cause the
amendment of a Tax Return of the Company, change an annual accounting period,
adopt or change any accounting method, or file or amend any Tax election
concerning the Company, with respect to any period ending on or prior to the
Closing Date without the written consent of the Seller Representative, which
consent shall not be unreasonably withheld, delayed or conditioned. The Buyer
shall cause the Company to, upon request by the Seller Representative, cooperate
in the preparation of and submission to the proper Tax authority of any




--------------------------------------------------------------------------------




amended Tax Return with respect to the Company for any taxable period ending on
or before the Closing Date which is reasonable under the circumstances.
.Transfer Taxes and Other Tax Matters. Sellers will pay or cause to be paid when
due any sales, use, stamp, registration, transfer, real estate transfer and
documentary Taxes and recording fees and other Taxes and fees applicable to the
transfer of the Units and/or equity interests of the Company pursuant to this
Agreement. All Tax allocation or sharing agreements to which the Company is a
party shall be terminated, and of no further force or effect, as of the Closing
Date, and the Company shall have no further rights or obligations under such
arrangements.
.Tax Treatment and Allocation. The parties agree that the transaction
contemplated hereby shall be reported for income Tax purposes in accordance with
IRS Revenue Ruling 99-6 (a) as a sale of partnership interests with respect to
Sellers, and (b) as a purchase of assets with respect to Buyer. The Purchase
Price (and all capitalized costs and liabilities of the Company required to be
treated as sale proceeds for federal income tax purposes) shall be allocated
among the assets of the Company as set forth on Exhibit E. Any payments made
pursuant to the indemnification obligations arising under this Agreement shall
be treated as an adjustment to the Purchase Price for all Tax purposes.
.Adjustment Disbursements from Escrow Account. Buyer and the Seller
Representative shall cause the following amounts to be disbursed from the Escrow
Account no later than March 31, 2014 and allocated as follows:
(a)ZF Chrysler Project.
(i)If the Company's calendar 2013 sales to ZF in connection with the Chrysler
project (the "2013 ZF/Chrysler Sales") are 262,000 units or greater, Sellers
shall be entitled to receive a disbursement of $200,000 of the Escrow Amount.
(ii) If 2013 ZF/Chrysler Sales are 230,000 units or less, Buyer shall be
entitled to receive a disbursement of $200,000 of the Escrow Amount.
(iii)If 2013 ZF/Chrysler Sales are between 230,000 units and 262,000 units, (A)
Buyer will be entitled to receive a disbursement equal to the product of (x)
262,000 minus the 2013 ZF/Chrysler Sales, multiplied by (y) $6.25, and (B)
Sellers shall be entitled to receive a disbursement equal to $200,000 minus the
amount received by Buyer pursuant to subclause (A).
(iv)Notwithstanding clauses (ii) and (iii), (A) if 2013 ZF/Chrysler Sales are
less than 262,000 units but the Company has repurposed the Chrysler Equipment at
normal operating capacity, there will be no disbursement to Buyer under this
subsection (a) and Sellers shall be entitled to receive a disbursement equal to
$200,000, or (B) if the Chrysler Equipment has been repurposed at less than
normal operating capacity, any units produced using the Chrysler Equipment and
sold to a different buyer shall be counted as 2013 ZF/Chrysler Sales for
purposes of the calculations set forth in clauses (i)-(iii). "Chrysler
Equipment" means three Makino a61nx Horizontal Machining Centers.
(b)Customer Tooling Deposits. Schedule 7.06(b) lists certain customer tooling
deposits currently held by the Company. During calendar 2013, the Company shall
make trade payments to tooling vendors with respect to such deposits, and Buyer
shall receive from the Adjustment Escrow Amount a disbursement equal to the
aggregate amount of such payments, not to exceed, in any event, $1,000,000. If
total trade payments to tooling vendors during 2013 with respect to such
deposits are less than the sum of the amounts disclosed on Schedule 7.06(b),
Sellers shall be entitled to receive a disbursement from the Escrow Account
equal to the difference of (i) the lesser of (A) the sum of the amounts
disclosed on Schedule 7.06(b), and (B) $1,000,000, minus (ii) total trade
payments to tooling vendors during 2013 with respect to such deposits.
(c)Cap on Disbursements. In no event shall the aggregate disbursements to
Sellers under subsections (a) and (b) exceed $1,000,000, and in no event shall
the aggregate disbursements to Buyer under subsections (a) and (b) exceed
$1,200,000.
.Retro Workers Compensation Premium. For the period ending November 1, 2008 (the
"Retro Period"), the Company's and its predecessor Albany-Chicago Company's
workers compensation insurance




--------------------------------------------------------------------------------




was provided under Wausau Insurance Companies policies (the "Policies") held by
CPL Industries, Inc. ("CPL").  The Policy has retrospective premium terms, and
as a result, the Company may be assessed additional premiums or may be entitled
to premium refunds with respect to coverage during the Retro Period.  From and
after the Closing, the Sellers shall indemnify Buyer and the Company from any
additional premiums assessed with respect to the policies.  Buyer shall provide
the Seller Representative with prompt notice of receipt of any such assessment
and Sellers shall promptly thereafter pay CPL directly the amount of the
additional premium, providing evidence thereof to Buyer.  Within ten business
days after receipt thereof, Buyer will cause the Company to pay to the Seller
Representative on behalf of the Sellers the amount of any refund received with
respect to the Policies.
.D&O Policy. With respect to any directors and officer (D&O) insurance policy or
extended reporting period coverage purchased by the Company prior to the Closing
or purchased by the Sellers, the Buyer not, and shall not cause the Company to,
terminate, cancel or amend any such policy or coverage prior to the expiration
date thereof.
8.Conditions Precedent to the Parties' Obligations.
.Conditions to Obligations of Each Party. The respective obligations of each
Party to effect the purchase and sale contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions:
(a)Regulatory Approvals. All actions, permits and approvals by or in respect of,
and all registrations and filings with, any Governmental Authority that are
required to permit the consummation of the transactions contemplated hereby,
including all actions, permits, approvals, registrations and filings (including
merger control clearances) necessary under any such regulatory Law, Order or
administrative or judicial doctrine, shall have been taken, made or obtained and
shall remain in full force and effect.
(b)No Injunctions or Regulatory Restraints. No Law or Order (whether temporary,
preliminary or permanent) shall have been enacted, entered, promulgated,
adopted, issued or enforced by any Governmental Authority that is then in effect
and has the effect of making the transactions contemplated hereby illegal or
otherwise prohibiting the consummation of the transactions contemplated hereby.
(c)Legal Proceedings. No Governmental Authority shall have notified any Party to
this Agreement that such Governmental Authority intends to commence proceedings
to restrain or prohibit the transactions contemplated hereby or force
rescission, unless such Governmental Authority shall have withdrawn such notice
and abandoned any such proceedings prior to the time which otherwise would have
been the Closing. There shall not be any reasonable likelihood that, as a result
of any such proceeding, Sellers will not be able to retain a material portion of
the Purchase Price. There shall be no Litigation or Claims pending or Threatened
related to the Company or the Business.
.Additional Conditions to Obligations of Buyer. The obligations of Buyer to
effect the purchase of the Units and the consummation of the other transactions
contemplated by this Agreement are also subject to the satisfaction at or prior
to the Closing of each of the following conditions:
(a)Consents and Waivers Obtained. All consents, waivers, assignments, approvals,
authorizations, orders or certificates set forth on Schedule 3.03 (the "Required
Consents") shall have been received or obtained by the Company and, if
applicable, executed counterparts thereof shall have been delivered to Buyer.
(b)Other Documents to be Delivered by Sellers. At the Closing, the Sellers shall
deliver to Buyer the following documents, in each case duly executed or
otherwise in proper form:
(i)A certificate signed by an officer of the Company dated the Closing Date
certifying the Company's Organizational Documents and that such documents,
except as hereinafter provided, have not been amended and remain in full force
and effect; and that the Company's operating agreement and all amendments and
any similar member agreement thereof has been terminated without further
obligation or recourse, effective simultaneously with the Closing hereunder.
(ii)The Escrow Agreement, duly executed by the Seller Representative and the
Escrow Agent.




--------------------------------------------------------------------------------




(iii)A certificate of current status or good standing, as applicable, dated not
more than ten (10) calendar days prior to the Closing Date, attesting to the
good standing or active status of the Company as a limited liability company
under the laws of the State of Wisconsin.
(iv)Resignations of each of the managers and officers of the Company, and
trustees of any applicable Employee Benefits Plans, effective as of the Closing,
in form and substance reasonably satisfactory to Buyer, duly executed by such
persons.
(v)Releases of Encumbrances, mortgages and/or financing statements to reflect
the termination of any Encumbrances (other than Permitted Encumbrances) against,
any of the Company's assets and payoff letters from each secured party
possessing any Encumbrance on any assets of the Company evidencing the authority
to release such Encumbrances upon receipt of the payoff amount, in a form
reasonably agreed to by Buyer.
(vi)A certificate signed by the Sellers Representative certifying the amount of
Transaction Expenses as of the opening of business on the Closing Date, along
with such supporting documentation as is reasonably requested by Buyer (the
"Transaction Expense Certificate").
(vii)Non-Competition Agreements, between the Company and each of the Sellers, in
form and substance reasonably acceptable to the applicable Seller and the Buyer
(the "Noncompetition Agreements"), signed by the applicable Seller.
(viii)The original minute books, membership interest transfer records and
similar organizational documents of the Company.
(ix)The Closing Statement, duly executed by each Seller and the Company.
(x)Each Seller shall have delivered to Buyer all certificates representing the
Units, duly endorsed in blank for transfer or accompanied by unit powers duly
endorsed in blank in proper form for transfer or, if the Units are not
certificated, an Assignment of the Units in a form reasonably acceptable to
Buyer.
(xi)All other documents, instruments or writings required to be delivered to
Buyer at or prior to the Closing pursuant to this Agreement or otherwise
necessary to effect the intent hereof and such other certificates of authority
and documents as Buyer may reasonably request.
(xii)Such documents as the Buyer may reasonably require to evidence the
repayment in full of the Debt listed on Schedule 2.03(d).
(xiii)A certificate signed by the Sellers Representative certifying the
unanimous approval of all of the Sellers as members and all of the managers to
this Agreement and Company Ancillary Agreement and the transactions contemplated
hereunder.
.Additional Conditions to Obligations of Sellers. The obligations of Sellers to
effect the sale of the Units and the consummation of the other transactions
contemplated by this Agreement are also subject to the satisfaction at or prior
to the Closing of each of the following conditions:
(a)Payment of Amounts. Buyer shall, all in accordance with the Closing
Statement, have (i) deposited with the Escrow Agent the Escrow Amount in cash by
wire transfer of immediately available funds to the account designated by the
Escrow Agent and (ii) paid to Sellers the Closing Cash Payment in accordance
with Section 2.03(c)(iii), and the Debt and the Transactions Expenses, as
applicable, in accordance with Sections 2.03(c) and (d).
(b)Other Documents to be Delivered by Buyer. At the Closing, Buyer shall deliver
to the Company the following documents, in each case duly executed or otherwise
in proper form:
(i)A certificate signed by an appropriate officer of Buyer dated the Closing
Date certifying the resolutions duly adopted by the Board of Directors of Buyer
approving the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and that such resolutions
have not been amended and remain in full force and effect.
(ii)The Escrow Agreement, duly executed by Buyer and the Escrow Agent.
(iii)The Closing Statement, duly executed by Buyer.
(iv)The Noncompetition Agreements, signed by the Company.




--------------------------------------------------------------------------------




(v)All other documents, instruments or writings required to be delivered to
Sellers at or prior to the Closing pursuant to this Agreement or otherwise
necessary to effect the intent hereof and such other certificates of authority
and documents as the Seller Representative may reasonably request.
9.Seller Representative.
.Appointment of Seller Representative. Each Seller hereby irrevocably appoints
Michael W. Altschaefl, as his true and lawful attorney-in-fact and agent (the
"Seller Representative"), with full power of substitution or resubstitution, to
act exclusively for and on behalf of such Seller with respect to all matters
arising in connection with this Agreement, in accordance with the terms and
provisions of this Agreement, including in connection with any amounts payable
in connection with this Agreement and to act on behalf of such Seller in any
litigation or arbitration involving this Agreement, to do or refrain from doing
all such further acts and things, and to execute all such documents (including,
without limitation, the Escrow Agreement) as the Seller Representative shall
deem necessary or appropriate in connection with the transactions contemplated
hereby, including the power:
(a)to act for such Seller with regard to matters pertaining to indemnification
referred to in this Agreement, including the power to compromise any indemnity
Claim on behalf of such Seller;
(b)to act for such Seller with regard to matters pertaining to litigation;
(c)to execute and deliver all documents in connection with the transactions
contemplated hereby or amendments thereto that the Seller Representative deems
necessary or appropriate;
(d)to receive funds, make payments of funds, and give receipts for funds;
(e)to receive funds for the payment of expenses of such Seller and apply such
funds in payment for such expenses;
(f)to do or refrain from doing any further act or deed on behalf of such Seller
that the Seller Representative deems necessary or appropriate in its sole
discretion relating to the subject matter of this Agreement as fully and
completely as such Seller could do if personally present; and
(g)to receive service of process in connection with any Claims under this
Agreement.
.Irrevocable Appointment of Seller Representative. The appointment of the Seller
Representative shall be deemed coupled with an interest and shall be
irrevocable, and Buyer and any other person may conclusively and absolutely
rely, without inquiry, upon any action of the Seller Representative in all
matters referred to herein. Any action taken by the Seller Representative must
be in writing and must be signed by the Seller Representative then serving in
such capacity. All notices required to be made or delivered by Buyer to the
Sellers described above shall be made to the Seller Representative for the
benefit of such Seller and shall discharge in full all notice requirements of
Buyer to such Seller with respect thereto. By their appointment of the Seller
Representative, Sellers thereby confirm all that the Seller Representative shall
do or cause to be done by virtue of its appointment as the representative of
Sellers hereunder. The Seller Representative shall act for Sellers on all of the
matters set forth in this Agreement in the manner the Seller Representative
believes to be in the best interest of Sellers and consistent with the
obligations of Sellers under this Agreement, but the Seller Representative shall
not be responsible to any Seller for any damages which Sellers may suffer by the
performance of the Seller Representative's duties under this Agreement, other
than damages arising from willful violation of applicable Law or willful
misconduct in the performance of such duties under this Agreement. The Seller
Representative shall not have any duties or responsibilities except those
expressly set forth in this Agreement, and no implied covenants, functions,
responsibilities, duties or Liabilities shall be read into this Agreement or
shall otherwise exist against the Seller Representative.
.Successor Seller Representative. In the event that the Seller Representative is
unable to serve as the Seller Representative or resigns from his position as
Seller Representative, the Sellers shall appoint a replacement Seller
Representative by approval of the former holders of a majority of the
outstanding Units as of immediately prior to the Closing, which replacement
Seller Representative shall be deemed to be the Seller Representative for all
purposes of this Agreement.
.Reliance by Seller Representative. The Seller Representative shall be entitled
to rely, and shall be fully protected in relying, upon any statements furnished
to it by any Seller, Buyer or any other




--------------------------------------------------------------------------------




evidence deemed by the Seller Representative to be reliable, and the Seller
Representative shall be entitled to act on the advice of counsel selected by
them. The Seller Representative shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall have received such
advice or concurrence of any Seller as it deems appropriate or it shall have
been expressly indemnified to its satisfaction by Sellers (severally as to each
Seller only and not jointly as to or with any other Seller) against any and all
Liability and expense that the Seller Representative may incur by reason of
taking or continuing to take any such action. The Seller Representative shall in
all cases be fully protected in acting, or refraining from acting, under this
Agreement in accordance with a request of Sellers, and such request, and any
action taken or failure to act pursuant thereto, shall be binding upon all
Sellers.
10.Indemnification.
.Indemnification by Sellers. Subject to the limitations and expiration dates
contained in this Section 10, if any, (specifically including the provisions of
Section 10.05 and 10.06), from and after the Closing, each Seller shall, jointly
and severally from the Escrow Amount, and after full distribution of the Escrow
Amount, to the extent provided herein, each Seller shall jointly and severally
(except for Michael T. Pepke, whose obligations shall be several, and not joint,
up to his Pro Rata Share of any Losses), indemnify and hold harmless Buyer and
its respective officers, directors, employees, owners, agents, Affiliates and
their respective successors and assigns (collectively, the "Buyer Indemnified
Parties") from, against and in respect of all Losses suffered, sustained,
incurred or paid by the Buyer Indemnified Parties in connection with, resulting
from or arising out of, directly or indirectly:
(a)any inaccuracy in or breach of any representation or warranty of Sellers or
Company contained in or made pursuant to Section 3 of this Agreement, including
in the Disclosure Schedule;
(b)any breach or nonperformance by any Seller of any covenant, undertaking, or
agreement to be performed or observed by a Seller contained in or made pursuant
to this Agreement.
(c)any Transaction Expenses incurred or payable by the Company that are not
reflected on the Transaction Expense Certificate and that are payable or paid by
Buyer or the Company on or after the Closing;
(d)any Debt in excess of the amount included in the Final Debt Amount;
(e)notwithstanding any Knowledge qualifiers contained in any representations and
warranties of the Sellers and the Company hereunder, any Liability or obligation
for (i) any income Taxes imposed on the Company with respect to any pre-Closing
Tax period and the portion of any Straddle Period through and ending on the
Closing Date, (ii) any Taxes of any member of an Affiliated, consolidated
combined or unitary group of which the Company was a member prior to the
Closing, for which the Company is liable pursuant to Treasury Regulation
Section 1.1502-6 or any analogous or similar state, local or foreign law or
regulation, (iii) any income Taxes of any Person (other than the Company)
imposed on the Company as a transferee, successor or by Contract, when the
events giving rise to such Taxes and to the Company's liability for such Taxes
occurred prior to the Closing, (iv)  any Taxes imposed upon any income or gain
recognized by the Sellers or the Company with respect to the sale and purchase
of the Units pursuant to the provisions of this Agreement, and (v)  any Transfer
Taxes under Wisconsin, federal or local Laws; and
(f)any brokerage or finders' fees or commissions or similar payments based upon
any agreement or understanding alleged to have been made by any Person with a
Seller or the Company (or any Person acting on their behalf), in connection with
the transactions contemplated herein.
.Indemnification by Buyer. Subject to the limitations and expiration dates
contained in this Section 10 (specifically including the provisions of
Section 10.05) from and after the Closing, Buyer shall indemnify and hold
harmless Sellers and each of their officers, directors, employees, owners,
agents, Affiliates and their successors and assigns (collectively, the "Seller
Indemnified Parties") from, against and in respect of all Losses suffered,
sustained, incurred or paid by the Seller Indemnified Parties in connection
with, resulting from or arising out of, directly or indirectly:
(a)any inaccuracy in or breach of any representation or warranty of Buyer
contained in or made pursuant to this Agreement;




--------------------------------------------------------------------------------




(b)any breach or nonperformance by Buyer (or the Company after the Closing) of
any covenant or agreement to be performed or observed by Buyer (or the Company
after the Closing Date) contained in or made pursuant to this Agreement; and
(c)any brokerage or finders' fees or commissions or similar payments based upon
any agreement or understanding alleged to have been made by any Person with
Buyer (or any Person acting on its behalf) in connection with the transactions
contemplated hereby.
.Procedure.
(a)Claims Among the Parties. Following the discovery of any facts or conditions
which could reasonably be expected to give rise to a Claim for Losses hereunder,
the party seeking indemnification under this Agreement (the "Indemnified Party")
shall, within thirty (30) days thereafter, provide written notice to the party
from whom indemnification is sought (the "Indemnifying Party"), specifying the
factual basis of the Claim in reasonable detail to the extent then known by the
party seeking indemnification.
(b)Third Party Claims. The following provisions shall apply to any Claim for
Losses subject to indemnification under this Agreement that is a Proceeding
filed or instituted by, or the making of any Claim or demand by, any third
party, including any Governmental Authority (a "Third Party Claim"):
(i)The Indemnified Party or Parties shall give the Indemnifying Party or Parties
prompt written notice of the Third Party Claim.
(ii)The Indemnifying Party may undertake and control the defense, compromise
and/or settlement of the Third Party Claim, by representatives chosen by the
Indemnifying Party and reasonably acceptable to the Indemnified Party. The
Indemnifying Party's defense of the Third Party Claim shall not in and of itself
constitute an admission that it has an indemnification obligation hereunder with
respect to the Third Party Claim. If the Indemnifying Party undertakes the
defense of the Third Party Claim, then the Indemnified Party shall have the
right to participate in the defense of the Third Party Claim at its own expense.
So long as the Indemnifying Party is defending the Third Party Claim actively
and in good faith pursuant to this Section 10.03(b)(ii), the Indemnified Party
(A) shall not compromise or settle, or consent to the entry of a judgment with
respect to, the Third Party Claim without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld, delayed or
conditioned) and (B) shall provide the Indemnifying Party with reasonable
cooperation in the defense of the Third Party Claim. If the Indemnifying Party
passes on the opportunity to control the defense of the Third Party Claim, and
the Indemnified Party undertakes and controls the defense of the Third Party
Claim pursuant to Section 10.03(c), it shall not compromise or settle, or
consent to the entry of a judgment with respect to, the Third Party Claim
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld, delayed or conditioned).
(c)Defense of Claim. If the Indemnifying Party, within a reasonable time after
notice of the Third Party Claim, fails to defend the Third Party Claim actively
and in good faith as described in Section 10.03(b)(ii), then the Indemnified
Party shall have the right to undertake the defense, compromise or settlement of
the Third Party Claim on behalf of and for the account and risk of the
Indemnifying Party, and the Indemnifying Party shall thereafter have no right to
challenge the Indemnified Party's defense, compromise or settlement.
(d)Conflicts. Notwithstanding anything to the contrary in this Section 10,
(i) if there is a reasonable probability that any Third Party Claim may
adversely affect the Indemnified Party other than as a result of money damages
or other money payments or, with respect to Claims for Losses hereunder by a
Buyer Indemnified Party, if any Third Party Claim is reasonably likely to result
in an amount of Claims for Losses hereunder involving money damages or other
money payments in an aggregate amount that exceeds the Escrow Amount then held
in the Escrow Account, then the Indemnified Party (and not the Indemnifying
Party) shall have the right to undertake and control the defense, compromise
and/or settlement of such Third Party Claim and (ii) the Indemnifying Party
shall not settle or compromise, or consent to the entry of judgment with respect
to, any Third Party Claim without the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, delayed or
conditioned). In such circumstances, if the




--------------------------------------------------------------------------------




Indemnified Party undertakes and controls the defense of the Third Party Claim,
it shall not compromise or settle, or consent to the entry of a judgment with
respect to, the Third Party Claim without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld, delayed or
conditioned).
.Payment. Subject to Section 10.06, the Indemnifying Party shall promptly pay
(or cause the Escrow Agent to pay in connection with a Claim for Losses
hereunder by a Buyer Indemnified Party that is to be satisfied from the Escrow
Account) the Indemnified Party any amount finally determined to be due under
this Section 10. Upon judgment, determination, settlement or compromise of any
Third Party Claim, the Indemnifying Party shall pay (or cause the Escrow Agent
to pay in connection with a Claim for Losses hereunder by a Buyer Indemnified
Party that is to be satisfied from the Escrow Account) promptly on behalf of the
Indemnified Party, and/or to the Indemnified Party in reimbursement of any
amount theretofore required to be paid by it, the amount so determined by
judgment, determination, settlement or compromise and all other Losses of the
Indemnified Party with respect thereto, unless, in the case of a judgment, a
timely and valid appeal is made in good faith from the judgment, in each case
subject to the limitations and conditions contained in this Section 10.
.Limitations on Indemnification. Except in the case of intentional fraud, as to
which Claims may be brought without limitation as to time, amount, cap,
deductible or Escrow Amount:
(a)Survival Period. No Claim or action shall be brought by any of the Buyer
Indemnified Parties under this Section 10 for breach of a representation or
warranty after the date that is eighteen (18) months after the date of this
Agreement (the "Survival Period Expiration Date"). Notwithstanding the foregoing
or any other provision of this Agreement:
(i)Any Claim or action brought by any of the Buyer Indemnified Parties for
breach of any representation of warranty made in or pursuant to Sections 3.12(a)
(Title to Assets) or 4.03 (Title to Units) may be brought without limitation as
to time.
(ii)To the extent a statute of limitations applies, a Claim or action brought by
any of the Buyer Indemnified Parties for breach of any representation or
warranty made in or pursuant to Sections 3.01(a) (Organization and Qualification
- The Company), 3.01(b) (Organization and Qualification - Company Subsidiaries),
3.01(c) (Good Standing, Wisconsin), 3.01(e) (Authorization), 3.02
(Capitalization), 3.14 (Taxes), 4.01 (Power and Authority), 4.02 (Validity),
(collectively with the representations and warranties made pursuant to Sections
3.12(a) (Title to Assets) and 4.03 (Title to Units), the "Fundamental
Representations") or intentional fraud may be brought until the date that is
thirty (30) days after the expiration of all applicable statutes of limitation
under federal or state Laws related thereto (including extensions or waivers
thereof).
(iii)A Claim or action brought by any of the Buyer Indemnified Parties for
breach of any representation or warranty made in or pursuant to Sections 3.11
(Employee Benefits) or 3.13 (Environmental Matters), may be brought until the
date that is thirty-six (36) months after the date of this Agreement.
(iv)Any Claim or action brought by any of the Buyer Indemnified Parties by
providing the Indemnifying Party with written notice of an alleged breach of a
representation or warranty prior to the expiration of the survival period for
such Claim or action shall be preserved despite the subsequent expiration of
such survival period.
(b)Deductible. Except with respect to Claims for breaches of the Fundamental
Representations or any Claim pursuant to Sections 10.01(b), (c), (d), (e) or (f)
(as to which the limitations in this Section 10.05(b) shall not apply), the
Buyer Indemnified Parties shall not be entitled to indemnification under this
Section 10 for breaches of representations and/or warranties unless the
aggregate amount of the Indemnifying Party's indemnification obligations under
this Section 10 for breaches of representations and/or warranties (but for this
Section 10.05(b)) exceeds $500,000 (the "Deductible"), in which event the
Indemnifying Party shall be responsible only for Losses exceeding the
Deductible.




--------------------------------------------------------------------------------




(c)Cap. Except with respect to Claims for breaches of the Fundamental
Representations or any Claim pursuant to Sections 10.01(b), (c), (d), (e) or (f)
(as to which the limitations in this Section 10.05(c) shall not apply), the
aggregate amount of all Losses paid by the Indemnifying Parties under this
Section 10 shall not exceed Eight Million and 00/100 Dollars ($8,000,000).
(d)Escrow Amount. Subject to the other limitations contained in this Section 10,
the Buyer Indemnified Parties' initial source of indemnification payments
hereunder (except with respect to Section 10.06) shall be from the Escrow Amount
(until the entire Escrow Amount has been made subject to a Claim or Claims in
accordance with the Escrow Agreement or disbursed in accordance with Section
7.06 of this Agreement); provided, however, that, following the full Escrow
Amount having been made subject to a good faith Claim or Claims or distributed
in accordance with Section 7.06 of this Agreement or the terms of the Escrow
Agreement, the Buyer Indemnified Parties may seek recourse directly from any
Seller, jointly and severally (except for Michael T. Pepke, who shall only be
severally liable up to his Pro Rata Share of any Losses), such that each Seller
(other than Michael T. Pepke) is liable for, subject to any limitations
contained herein, if any, all Losses.
(e)Further Limitations. The Buyer Indemnified Parties shall not be entitled to
indemnification under this Agreement:
(i)in connection with any Losses related to a Claim for indemnification
hereunder with respect to which the Buyer Indemnified Party has an uncontested
Claim, right of indemnification or right of set off against any third party,
unless the Buyer Indemnified Party assigns such Claim, right of indemnification
or right of set off against such third party to the Seller Representative on
behalf of Sellers;
(ii)to the extent of the value of any net Tax benefit actually realized by Buyer
or the Company after the Closing in connection with the Loss which forms the
basis of the Claim for indemnification hereunder by the Buyer Indemnified Party,
as determined pursuant to Section 10.05(f);
(iii)to the extent of any net insurance proceeds actually received by the Buyer
Indemnified Party in connection with the facts giving rise to such
indemnification, as determined pursuant to Section 10.05(g) below; and
(iv)to the extent amounts related to the Claims for Losses of the Buyer
Indemnified Parties are included and taken into account in the Closing Balance
Sheet or the calculation of the Final Closing Net Working Capital, the Final
Cash Amount or the Final Debt Amount.
(f)Tax Benefit. The amount of any indemnity provided in this Agreement shall be
reduced (but not below zero) by the amount of any reduction in Taxes paid or
payable by any Buyer Indemnified Party or the Company (after the Closing) as a
result of the Losses giving rise to such indemnity Claim. If the indemnity
amount is paid prior to the Buyer Indemnified Parties or the Company (after the
Closing) realizing a reduction in Taxes in connection with the Claims giving
rise to such payment, and the Buyer Indemnified Parties or the Company (after
the Closing) subsequently realize such reduction in Taxes, then the Buyer
Indemnified Parties shall pay to or at the direction of the Seller
Representative (on behalf of Sellers) the amount of such reduction in Taxes (but
not in excess of the indemnification payment or payments actually received with
respect to such Claims). For purposes of the preceding two sentences, the Buyer
Indemnified Parties or the Company (after the Closing) shall be deemed to have
realized a reduction in Taxes with respect to a taxable year if, and to the
extent that, the Buyer Indemnified Parties' or the Company's (after the Closing)
cumulative liability for Taxes from the Closing Date through the end of such
taxable year, calculated by excluding any Tax items attributable to the Losses
from all taxable years and excluding any amounts received by the Buyer
Indemnified Parties from Sellers for indemnification for such Losses, exceeds
the Buyer Indemnified Parties' or the Company's (after the Closing) actual
cumulative liability for Taxes through the end of such taxable year, calculated
by taking into account any Tax items attributable to the amount of the Losses
for all taxable years (to the extent permitted by relevant Tax law and treating
such Tax items as the last items claimed for any taxable year).
(g)Insurance Proceeds. The amount of any indemnity provided in this Agreement
shall be computed net of any insurance proceeds actually received by a Buyer
Indemnified Party in connection




--------------------------------------------------------------------------------




with or as a result of any Claim giving rise to an indemnification Claim
hereunder. If the indemnity amount is paid prior to the Buyer Indemnified
Party's actual receipt of insurance proceeds related thereto, Buyer shall assign
its right to such insurance and allow the Seller Representative to pursue
collection of such insurance proceeds. In addition, if a Buyer Indemnified Party
subsequently receives such insurance proceeds, then the Buyer Indemnified Party
shall promptly pay to or at the direction of the Seller Representative (on
behalf of Sellers) the amount of insurance proceeds subsequently received (net
of all related costs, expenses and other Losses), but not more, in the
aggregate, than the indemnity amount paid by Sellers. Sellers' obligation to pay
an indemnification Claim pursuant to this Agreement in any instance in which
insurance is reasonably available to cover the events and circumstances giving
rise to the indemnification Claim is subject to the Buyer Indemnified Party
first filing a Claim under the applicable insurance policy(ies). Insurance
proceeds or coverage are not limited by any cap under this Agreement.
(h)Certain Damages. Sellers shall not have any liability under any provision of
this Agreement for, and the amount of the Losses shall not include, any
consequential, indirect, special, punitive, exemplary or other similar damages,
other than compensatory damages; provided, however, that the limitations set
forth in this Section 10.05(h) shall not prevent any Buyer Indemnified Party
from being indemnified for all components of awards against such Buyer
Indemnified Party in any Third Party Claims, including consequential, indirect,
special, punitive, exemplary and other similar damages.
.Indemnification by Sellers for Breaches of Representations and Warranties in
Section 4. From and after the Closing, subject to the other terms and conditions
of this Section 10, each Seller (solely on such Seller's own behalf and not for
or on behalf of any other Seller) shall indemnify the Buyer Indemnified Parties
and hold them harmless from and against any and all Losses suffered or incurred
by the Buyer Indemnified Parties to the extent arising from any breach by such
Seller of any of the representations and warranties made by such Seller in
Section 4; provided, however, in no event shall a Seller be liable for
indemnification under all provisions of this Section 10 in excess of the amount
of the Purchase Price actually paid or that becomes payable to such Seller,
except for any Claim or action brought by any of the Buyer Indemnified Parties
for breach of any representation of warranty made in or pursuant to Sections
3.12(a) (Title to Assets) or 4.03 (Title to Units) for which liability shall not
be limited. No Seller shall be liable, under this Section 10.06 or otherwise,
for any breach by any other Seller of any of the representations and warranties
made by any other Seller in Section 4. By way of clarification, the Escrow
Amount may as reasonably determined by the Buyer, serve as the Buyer Indemnified
Parties' source of indemnification payments hereunder for a breach of any of the
representations and warranties of any Seller contained in Section 4, and also,
the Buyer Indemnified Party(ies) may pursue indemnification directly against and
from the applicable Seller.
.Exclusive Remedy. Except as expressly provided in this Agreement or in the
event of intentional fraud, after the Closing, Sellers shall have no obligation
or liability to the Buyer Indemnified Parties and the Buyer Indemnified Parties
and the Company (after the Closing) shall have no Claim or recourse against
Sellers arising out of or in connection with this Agreement and/or the
transactions contemplated by this Agreement, it being understood and agreed by
the Parties that the remedies provided for in this Agreement shall be the sole
and exclusive remedies for any such Claim for any such matters, whether such
Claims are framed in contract, tort, violation of law (including securities
laws) or otherwise.
11.Miscellaneous.
.Disclosure Schedules. The Sellers have prepared the schedules attached to this
Agreement (individually, a "Schedule" and collectively, the "Disclosure
Schedule"), and delivered them to Buyer on the date hereof. Any fact or item
disclosed on any Schedule shall be deemed disclosed on all other Schedules to
which an appropriate cross reference is made or in all other Schedules where it
is reasonably apparent on its face that such disclosure applies to such other
Schedules of the Disclosure Schedule. The Disclosure Schedule shall qualify the
representations and warranties set forth in this Agreement and/or set forth
other information required by this Agreement but shall not otherwise vary,
change or alter the language of the representations and warranties contained in
this Agreement. The inclusion of any item on any Schedule shall not constitute
an admission that a violation, right of termination, default, liability or other
obligation of any




--------------------------------------------------------------------------------




kind exists with respect to such item (except to the extent such item is
specifically listed in response to a representation or warranty to such effect
in this Agreement), but rather is intended only to qualify certain
representations and warranties in this Agreement and/or to set forth other
information required by this Agreement.
.Notices. All notices, requests, demands and other communications under this
Agreement shall be given in writing and shall be personally delivered; sent by
facsimile or e-mail transmission; or sent by registered or certified U.S. mail,
return receipt requested and postage prepaid; or by private overnight mail
courier service, as follows:




(a)    If to Buyer, to:
Shiloh Die Cast LLC
c/o Shiloh Industries, Inc.
880 Steel Drive
Valley City, Ohio 44280
Attn: Ramzi Hermiz, President and Chief Executive Officer
Telephone: (330) 558-2615
Fax: (330) 558-2670
E-Mail Address: rhermiz@shiloh.com


With a copy to:
Wegman, Hessler & Vanderburg
6055 Rockside Woods Boulevard, Suite 200
Cleveland, Ohio 44131
Attn: Steven E. Pryatel, Esq.
Telephone: (216) 642-3342
Fax: (216) 642-8826
E-mail Address: sepryatel@wegmanlaw.com


(b)    If to Seller Representative, to:
Michael W. Altschaefl
36010 S. Beach Road
Oconomowoc, WI 53066
E-Mail Address: mike.altschaefl@gmail.com


With a copy to:
Reinhart Boerner Van Deuren s.c.
1000 North Water Street, Suite 1700
Milwaukee, WI 53202
Attention: Albert S. Orr, Esq.
Facsimile: 414-298-8097
E-mail: aorr@reinhartlaw.com


or to such other person or address as any Party shall have specified by notice
in writing to the other Parties. If personally delivered, such communication
shall be deemed delivered upon actual receipt; if sent by facsimile or e-mail
transmission, such communication shall be deemed delivered the day of the
transmission or, if the transmission is not made on a Business Day before
5:00 p.m. (Eastern Time) at the place of receipt, the first Business Day after
transmission (and sender shall bear the burden of proof of delivery); if sent by
U.S. mail, such communication shall be deemed delivered as of the date of
delivery indicated on the receipt issued by




--------------------------------------------------------------------------------




the relevant postal service or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal; and if sent by overnight
courier, such communication shall be deemed delivered upon receipt.
.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
.Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
.Entire Agreement. This Agreement (including the Exhibits and Schedules attached
hereto), constitutes the entire agreement of the parties and supersedes all
prior agreements and undertakings (including the Confidentiality and
Non-Disclosure Agreement entered into between the parties on September 28, 2012
and the letter of intent entered into between the parties on December 12, 2012),
both written and oral, among the Parties, or any of them, with respect to the
subject matter hereof and, except as otherwise expressly provided herein, are
not intended to confer upon any other Person any rights or remedies hereunder.
There have been and are no representations, warranties or covenants among the
Parties other than those set forth or provided for in this Agreement.
.Assignment. None of the Parties may assign, transfer or otherwise encumber this
Agreement or its rights or obligations hereunder, in whole or in part, whether
voluntarily or by operation of Law, without the prior written consent of the
other Parties, and any attempted assignment without such consent shall be void
and without legal effect; provided, however, that Buyer may assign this
Agreement to any Affiliate of Buyer without the prior consent of the Company;
provided, further, that (i) no assignment shall limit the assignor's obligations
hereunder, and (ii) as a condition of any such assignment by Buyer to an
Affiliate, Buyer shall execute an unconditional guarantee, in favor of the
Sellers, of the obligations of the assignee under this Agreement. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns.
.Parties in Interest. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and its successors, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit, or remedy of any nature whatsoever under or by reason
of this Agreement, except for the provisions of Section 10 which are intended to
be for the benefit of the Persons referred to therein and may be enforced by
such Persons following the Closing.
.Expenses. Except as otherwise provided herein, whether or not the Closing is
consummated, all fees and expenses incurred (or required under applicable Law to
be incurred/paid) by any Party in connection with this Agreement and the
transactions contemplated hereby shall be borne and paid solely and entirely by
the Party or Parties, as applicable, incurring such expenses.
.Governing Law. This Agreement shall be governed by the laws of the State of
Wisconsin, excluding any choice of law rules that may direct the application of
the laws of another jurisdiction.
.Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
.Counterparts. This Agreement may be executed in one or more counterparts, and
by the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Signatures delivered by facsimile or by
e-mail in portable document format ("pdf") shall be binding for all purposes
hereof.




--------------------------------------------------------------------------------






[Remainder of page intentionally left blank; signature page follows]








IN WITNESS WHEREOF, the parties have executed this Membership Interest Purchase
Agreement effective as of the date first set forth above.
BUYER:




SHILOH DIE CAST LLC




Bys/ Ramzi Hermiz
(signature)


President
(title)


Ramzi Hermiz
(print name)


SELLERS:




/s/ Michael W. Altschaefl
Michael W. Altschaefl




/s/ Jay S. Jensen
Jay S. Jensen




MWA INVESTMENTS, INC.




By /s/ Michael W. Altschaefl, President
Michael W. Altschaefl, President




/s/ Mary K. Altschaefl
Mary K. Altschaefl




ALTSCHAEFL 2008 IRREVOCABLE TRUST




By /s/ Michael T. Pepke, Trustee
Michael T. Pepke, Trustee




/s/ Michael T. Pepke
Michael T. Pepke







